Exhibit 10.1


THIRD AMENDMENT TO
CREDIT AGREEMENT
Dated as of August 10, 2018
among
GRAYBAR ELECTRIC COMPANY, INC.,
as a Borrower and as a Guarantor,
GRAYBAR CANADA LIMITED,
as a Borrower,
BANK OF AMERICA, N.A.,
as Domestic Administrative Agent, Domestic Swing Line Lender and Domestic L/C
Issuer,
BANK OF AMERICA, N.A., acting through its Canada branch,
as Canadian Administrative Agent, Canadian Swing Line Lender and Canadian L/C
Issuer
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
PNC CAPITAL MARKETS LLC,
U.S. BANK NATIONAL ASSOCIATION,
BMO CAPITAL MARKETS CORP.
and
FIFTH THIRD BANK,
as Joint Lead Arrangers
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Bookrunner






THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of August
10, 2018 (the “Amendment Closing Date”) among GRAYBAR ELECTRIC COMPANY, INC., a
New York corporation (the “Parent Borrower”), GRAYBAR CANADA LIMITED, a company
duly formed by amalgamation under the Companies Act of the Province of Nova
Scotia (the “Canadian Borrower”; the Canadian Borrower, together with the Parent
Borrower, the “Borrowers”), the Lenders party hereto, BANK OF AMERICA, N.A., as
Domestic Administrative Agent, Domestic Swing Line Lender and Domestic L/C
Issuer and BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian
Administrative Agent, Canadian Swing Line Lender and Canadian L/C Issuer.




--------------------------------------------------------------------------------




RECITALS
WHEREAS, the Borrowers, the Guarantors, the Lenders, Bank of America, N.A., in
its capacities as Domestic Administrative Agent, Domestic Swing Line Lender and
Domestic L/C Issuer, and Bank of America, N.A., acting through its Canada
branch, in its capacities as Canadian Administrative Agent, Canadian Swing Line
Lender and Canadian L/C Issuer, are party to that certain Credit Agreement dated
as of September 28, 2011 (as amended or modified from time to time prior to the
Amendment Closing Date, the “Existing Credit Agreement”);
WHEREAS, the Borrowers have requested that the Lenders (a) extend the Maturity
Date under the Existing Credit Agreement and (b) make certain other amendments
and modifications to the Existing Credit Agreement; and
WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended to provide for the matters referred to above and for certain other
modifications of the terms of the Existing Credit Agreement, and that, as so
amended, the Existing Credit Agreement for ease of reference be restated (after
giving effect to this Agreement) in the form of Schedule A hereto (the Existing
Credit Agreement, as amended by this Agreement and restated in the form of
Schedule A hereto, the “Amended Credit Agreement;” unless otherwise defined
herein or the context otherwise requires, terms used in this Agreement,
including its preamble and recitals, have the meanings provided in the Existing
Credit Agreement or the Amended Credit Agreement, as applicable).
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
AGREEMENT
I.    AMENDMENTS TO EXISTING CREDIT AGREEMENT.
Effective as of the Amendment Closing Date, (a) the Existing Credit Agreement is
hereby amended by this Agreement and for ease of reference restated (after
giving effect to this Agreement) in the form of Schedule A hereto, (b) Schedule
2.01 to the Existing Credit Agreement is hereby amended to read as provided on
Schedule 2.01 attached hereto (which Schedule 2.01 shall include the Revolving
Commitments as of the Amendment Closing Date), (c) Schedules 6.11, 6.17, 8.01,
8.02, 8.05 and 11.02 to the Existing Credit Agreement are hereby amended to read
as provided on Schedules 6.11, 6.17, 8.01, 8.02, 8.05 and 11.02 attached hereto,
(d) a new Schedule 1.01 is hereby added to the Amended Credit Agreement to read
as provided on Schedule 1.01 attached hereto, and (e) each reference to “W-8BEN”
in Exhibits 3.01-A, 3.01-B, 3.01-C and 3.01-D of the Existing Credit Agreement
is hereby amended to read “W-8BEN-E (or W-8BEN, as applicable)”. Except as
expressly set forth above and therein, all Schedules and Exhibits to the
Existing Credit Agreement will continue in their present forms.
II.    MISCELLANEOUS
1.    Condition Precedent. This Agreement shall become effective upon the
satisfaction of the following conditions precedent:
(a)    Agreement. Receipt by the Domestic Administrative Agent of (i) executed
counterparts of this Agreement properly executed by a Responsible Officer of
each Credit Party,




--------------------------------------------------------------------------------




each L/C Issuer, each Swing Line Lender, and each Lender and (ii) any Notes
requested by any New Lender as of the Amendment Closing Date.
(b)    Opinions of Counsel. Receipt by the Domestic Administrative Agent of
favorable opinions of legal counsel to the Credit Parties, addressed to each
Administrative Agent and each Lender, dated as of the Amendment Closing Date,
and in form and substance satisfactory to the Domestic Administrative Agent.
(c)    No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2017 in the business, operations, property or
financial condition of the Parent Borrower and its Subsidiaries, taken as a
whole.
(d)    Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of a Responsible Officer of the Parent
Borrower, threatened in writing, in any courts or before an arbitrator or
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect.
(e)    Organization Documents, Resolutions, Etc. Receipt by the Domestic
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Domestic Administrative Agent and its legal counsel:
(i)    copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Amendment Closing Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers and Borrowing
Officers of each Credit Party as the Domestic Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof and each Borrowing Officer thereof authorized to act as a Responsible
Officer or Borrowing Officer, as applicable, in connection with this Agreement
and the other Credit Documents to which such Credit Party is a party; and
(iii)    such documents and certifications as the Domestic Administrative Agent
may reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.
(f)    Closing Certificate. Receipt by the Domestic Administrative Agent of a
certificate signed by a Responsible Officer of the Parent Borrower certifying
that, after giving effect to this Agreement, (i) the conditions specified in
subsections (c) and (d) above and Sections 5.02(a) and (b) of the Amended Credit
Agreement have been satisfied and (ii) the Parent Borrower and its Subsidiaries
(after giving effect to the transactions contemplated hereby) are Solvent on a
consolidated basis.
(g)    Existing Credit Agreement. The Borrowers shall have (or concurrently with
the Credit Extensions on the Amendment Closing Date will have) (i) paid all
accrued and unpaid interest on the outstanding Revolving Loans to the Amendment
Closing Date, (ii) prepaid any Revolving




--------------------------------------------------------------------------------




Loans (and pay any additional amounts required pursuant to Section 3.05 of the
Existing Credit Agreement) to the extent necessary to keep the outstanding
Revolving Loans ratable with the revised Revolving Commitments as of the
Amendment Closing Date and (iii) paid all accrued (A) Letter of Credit Fees
owing to the Lenders under Section 2.03(h) of the Existing Credit Agreement, (B)
fronting fees and other documentary and processing fees associated with any
Letters of Credit pursuant to Section 2.03(i) of the Existing Credit Agreement,
and (C) Facility Fees owing to the Lenders under Section 2.09 of the Existing
Credit Agreement, in each case to the Amendment Closing Date.
(h)    KYC Information.
(i)    To the extent requested by any Lender, the Borrowers shall have provided
to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
(ii)    At least five (5) days prior to the Amendment Closing Date, any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Borrower.
(i)    Fees. Receipt by the Domestic Administrative Agent, the Canadian
Administrative Agent, the Joint Lead Arrangers and the Lenders of any fees
required to be paid on or before the Amendment Closing Date.
(j)    Attorney Costs. Unless waived by the Administrative Agents, the Parent
Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agents to the extent invoiced prior to or on the
Amendment Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided, that, such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agents).
2.    Effect of Amendment.
(a)    The parties hereto agree that, on the Amendment Closing Date, the
following transactions shall be deemed to occur automatically, without further
action by any party hereto: (i) all Obligations under the Existing Credit
Agreement outstanding on the Amendment Closing Date shall in all respects be
continuing and shall be deemed to be Obligations outstanding under the Amended
Credit Agreement and (ii) the Guaranties made to the Lenders, the Administrative
Agents, and each other holder of the Obligations pursuant to the Existing Credit
Agreement shall remain in full force and effect with respect to the Obligations
and are hereby reaffirmed. The parties hereto further acknowledge and agree that
this Agreement constitutes an amendment to the Existing Credit Agreement made
under and in accordance with the terms of Section 11.01 of the Existing Credit
Agreement.
(b)    Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agents, the
L/C Issuers or the Swing Line Lenders under the Existing




--------------------------------------------------------------------------------




Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Existing Credit Agreement or any other Credit
Document, all of which, as amended, supplemented or otherwise modified hereby,
are ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Credit Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Credit Document in similar or different
circumstances. This Agreement shall constitute a Credit Document.
(c)    For the avoidance of doubt, it is understood and agreed that the
Revolving Commitment of SunTrust Bank is terminated as of the Amendment Closing
Date and replaced in full with Revolving Commitments of other Lenders. It is
understood and agreed that SunTrust Bank shall not be a Lender under the Amended
Credit Agreement as of the Amendment Closing Date.
(d)    Except as expressly modified and amended in this Agreement, all of the
terms, provisions and conditions of the Credit Documents shall remain unchanged
and in full force and effect. The Credit Documents and any and all other
documents heretofore, now or hereafter executed and delivered pursuant to the
terms of the Existing Credit Agreement are hereby amended so that any reference
to the Existing Credit Agreement shall mean a reference to the Amended Credit
Agreement.
3.    Re-Allocation and Restatement of Revolving Commitments. On the Amendment
Closing Date, the revolving credit extensions and Revolving Commitments made by
the Lenders shall be re-allocated and restated among the Lenders so that, and
revolving credit extensions and Revolving Commitments shall be made by the
Lenders so that, as of the Amendment Closing Date, the respective Revolving
Commitments of the Lenders shall be as set forth on Schedule 2.01 attached
hereto.
4.    New Lenders. By execution of this Agreement, each Person identified as a
“Lender” on each signature page hereto that is not already a Lender under the
Existing Credit Agreement (each such Person, a “New Lender”) hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, such
New Lender shall be deemed to be a party to the Amended Credit Agreement as of
the Amendment Closing Date and a “Lender” for all purposes of the Amended Credit
Agreement and shall have all of the obligations of a Lender thereunder. Each New
Lender hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions applicable to Lenders contained in the
Amended Credit Agreement. Each New Lender acknowledges that it has a
participation interest in (a) each Domestic Letter of Credit issued prior to the
date hereof and any drawings thereunder and (b) each Canadian Letter of Credit
issued prior to the date hereof and any drawings thereunder.
5.    Representations and Warranties.
(a)    Each of the Credit Parties represents and warrants to the Lenders and
each Administrative Agent as follows:
(i)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.
(ii)    This Agreement has been duly executed and delivered by such Credit Party
and constitutes such Credit Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited (x) by general




--------------------------------------------------------------------------------




principles of equity and conflicts of laws (whether enforcement is sought by
proceedings in equity or at law) or (y) by Debtor Relief Laws.
(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
such Credit Party of this Agreement (except for those which have been obtained
on or prior to the Amendment Closing Date).
(iv)    The representations and warranties of the Borrowers and each other
Credit Party contained in Article VI of the Amended Credit Agreement or any
other Credit Document, or which are contained in any document furnished at any
time under or in connection therewith, shall be true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes hereof, the representations and warranties contained in Section 6.01 of
the Amended Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.01 of the Amended Credit Agreement.
(b)    Each Lender party hereto (including each New Lender) represents and
warrants that, after giving effect to this Agreement, the representations and
warranties of such Lender set forth in the Amended Credit Agreement are true and
correct as of the Amendment Closing Date. Each Lender party hereto (including
each New Lender) hereby agrees to comply with the covenants applicable to such
Lender set forth in the Amended Credit Agreement.
6.    Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by electronic attachment (e.g., “.pdf” or “.tif”
attachment) shall be effective as an original.
7.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
8.    Binding Effect. This Agreement, the Amended Credit Agreement and the other
Credit Documents embody the entire agreement between the parties and supersede
all prior agreements and understandings, if any, relating to the subject matter
hereof, and represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.
9.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
[Signature Pages Follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
PARENT BORROWER:            GRAYBAR ELECTRIC COMPANY, INC.,
a New York corporation,
as a Borrower and as a Guarantor
By:    /s/ T. E. Carpenter        
Name: T. E. Carpenter
Title: Vice President and Treasurer
CANADIAN BORROWER:            GRAYBAR CANADA LIMITED,
a company duly formed by amalgamation
under the Companies Act of the Province of Nova Scotia
By:    /s/ D. E. DeSousa        
Name: D. E. DeSousa
Title: President and Treasurer






--------------------------------------------------------------------------------




DOMESTIC ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A.,
as Domestic Administrative Agent
By:    /s/ Maurice E. Washington        
Name: Maurice E. Washington
Title: Vice President






--------------------------------------------------------------------------------




CANADIAN ADMINISTRATIVE AGENT:
bank of america, n.a., acting through its Canada branch,

as Canadian Administrative Agent
By:    /s/ Medina Sales de Andrade        
Name: Medina Sales de Andrade
Title: Vice President






--------------------------------------------------------------------------------




LENDERS:                    BANK OF AMERICA, N.A.,
as a Lender, Domestic L/C Issuer and Domestic Swing Line Lender
By:    /s/ Scott Blackman        
Name: Scott Blackman
Title: SVP






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., acting through its Canada branch,
as a Lender
By:    /s/ Medina Sales de Andrade        
Name: Medina Sales de Andrade
Title: Vice President






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian L/C Issuer
and Canadian Swing Line Lender
By:    /s/ Medina Sales de Andrade        
Name: Medina Sales de Andrade
Title: Vice President






--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender
By:    /s/ Ashley Olson        
Name: Ashley Olson
Title: Authorized Officer
JPMORGAN CHASE BANK, N.A. TORONTO BRANCH,
as a Lender


By:    /s/ Michael N. Tam        
Name: Michael N. Tam
Title: Senior Vice President






--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Kevin Valenta        
Name: Kevin Valenta
Title: Vice President






--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Thomas S. Sherman        
Name: Thomas S. Sherman
Title: Senior Vice President






--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Marty McDonald        
Name: Marty McDonald
Title: Vice President






--------------------------------------------------------------------------------




BANK OF MONTREAL,
as a Lender
By:    /s/ Daniel Kraus            
Name: Daniel Kraus
Title: Managing Director






--------------------------------------------------------------------------------




FIFTH THIRD BANK, an Ohio Banking Corporation,
as a Lender
By:    /s/ Mary Ann Lemonds                
Name: Mary Ann Lemonds
Title: Senior Vice President






--------------------------------------------------------------------------------




REGIONS BANK,
as a Lender
By:    /s/ Anne D. Silvestri        
Name: Anne D. Silvestri
Title: Senior Vice President






--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY,
as a Lender
By:    /s/ John P. Malloy            
Name: John P. Malloy
Title: Senior Vice President






--------------------------------------------------------------------------------




COMMERCE BANK,
as a Lender
By:    /s/ Peter M. Ouchi                
Name: Peter M. Ouchi
Title: Vice President






--------------------------------------------------------------------------------




COMERICA BANK,
as a Lender
By:    /s/ Richard C. Griffin        
Name: Richard C. Griffin Jr.
Title: Relationship Manager






--------------------------------------------------------------------------------




Schedule A
See attached.






--------------------------------------------------------------------------------




Schedule 1.01


SENIOR NOTES Existing as of june 30, 2018



 
$100,000,000 of Notes issuable by Parent Borrower under Amendment No. 2 to
Private Shelf Agreement between Parent Borrower and PGIM, Inc., dated as of the
Third Amendment Effective Date, amending the Private Shelf Agreement, dated as
of September 22, 2014, as amended by Amendment No. 1 to Private Shelf Agreement,
stated August 2, 2017, as further amended restated, supplemented or otherwise
modified from time to time (none outstanding as of such date)
   
$100,000,000 of Notes issuable by Parent Borrower under Amendment No. 1 to
Private Shelf Agreement between Parent Borrower and Metropolitan Life Insurance
Company and MetLife Investment Advisors, LLC dated as of the Third Amendment
Effective Date, amending the Private Shelf Agreement, dated September 22. 2016,
as further amended, supplemented or otherwise modified from time to time (none
outstanding as of such date)
  









--------------------------------------------------------------------------------




Schedule 2.01


Commitments and Applicable Percentages




Lender
Revolving Commitment
Applicable Percentage
$130,000,000.00
17.333333333%
$70,000,000.00
9.333333333%
Wells Fargo Bank, National Association
$70,000,000.00
9.333333333%
$70,000,000.00
9.333333333%
$70,000,000.00
9.333333333%
Bank of Montreal
$70,000,000.00
9.333333333%
Fifth Third Bank, an Ohio Banking Corporation
$70,000,000.00
9.333333333%
Regions Bank
$60,000,000.00
8.000000000%
Branch Banking and Trust Company
$60,000,000.00
8.000000000%
Commerce Bank
$45,000,000.00
6.000000000%
Comerica Bank
$35,000,000.00
4.666666667%
Total
$750,000,000.00
100.000000000%







--------------------------------------------------------------------------------




Schedule 6.11


SUBSIDIARIES


Entity Name
Jurisdiction
of Incorporation, Formation or Organization
Percentage of
Shares Held or Beneficially Owned
Commonwealth Controls Corporation
Missouri
100%
Distribution Associates Incorporated
Missouri
100%
GRIPP, LLC (f/k/a 25 NC, LLC)
Missouri
100%
Gnewco, LLC
Delaware
100%
GBE Sub, LLC
Missouri
100%
Cape Electrical Supply Holding LLC
Delaware
100%
Cape Electrical Supply LLC
Delaware
100%
Advantage Industrial Automation, Inc.
Georgia
100%
Graybar Aus. Pty Ltd.
Graybar Business Services, Inc.
Australia (Victoria)
Missouri
100%
100%
Graybar Electric Limited
Nova Scotia
100%
Graybar Electric Canada Limited
Nova Scotia
96.2%
Graybar Canada Limited
Nova Scotia
100%*
Graybar Energy Limited
Ontario
100%
Graybar de México S. de RL de CV
Graybar Financial Services, Inc.
Mexico
Missouri
100%
100%
Graybar International, Inc.
Missouri
100%
Graybar Services, Inc.
Illinois
100%
Graybar Newfoundland Limited
Newfoundland & Labrador
100%*

* Parent Borrower owns 100% of Graybar Electric Limited, which owned 96.2% of
Graybar Electric Canada Limited (at December 31, 2017), which owned 100% of
Graybar Canada Limited, which is the Canadian Borrower. Employees of the
Canadian Borrower own the remaining interest in Graybar Electric Canada Limited.
The Canadian Borrower holds 100% of the ownership interests of its subsidiaries.
(ii)    Affiliates of the Credit Parties
The Affiliates of the Credit Parties are as follows:
(1)    Graybar Voting Trust.    The Graybar Voting Trust, pursuant to the Voting
Trust Agreement dated as of March 3, 2017, holds approximately 82.5% of the
outstanding shares of the Parent Borrower at June 30, 2018.
(2)    Graybar Newfoundland Limited is the 49% general partner in Innunuk
Traders Limited Partnership.








--------------------------------------------------------------------------------






Schedule 6.17


LABOR MATTERS


Location
Number of Employees
Union
Contract Expiration Date
New York/New Jersey
73
IBEW Local 3
4/30/2020
Carteret, NJ
44
 
 
Garden City & Hudson Valley NY
29
 
 
 
 
 
 
Philadelphia, PA
14
IBT Local 107
10/30/2019
 
 
 
 
Pittsburgh, PA
16
IBT Local 636
8/31/2020
 
 
 
 
Detroit, MI
8
IBT Local 247
3/31/2021
 
 
 
 
St. Louis, MO
36
IBT Local 688
11/30/2018
 
 
 
 
 
 
 
 
 
 
 
 
No material labor difficulties within the last five years.
 
Seattle, WA (IBT 117) decertified in 2014
 
 





--------------------------------------------------------------------------------




Schedule 8.01


INDEBTEDNESS EXISTING ON the THIRD AMENDMENT EFFECTIVE DATE



 
(stated in thousands)
 
 
 
Debt Source
Obligor
Balance Outstanding as of June 30, 2018
  
Long Term Debt:
 
 
 
 
 
Amount
 
Various capital leases due in monthly installments, various maturities, &
special financing agreements
Graybar Electric Company, Inc., Cape Electrical Supply LLC, & Cape Electrical
Supply Holdings LLC
$12,236
 
 
 
 
 
Total Long Term Debt
 
$12,236
 
Undrawn letters of credit issued by First Bank and Commerce Bank
 
$5,371
 
 
 
 
 
-Various unsecured inter-company notes that are eliminated in consolidation
 
 
-Graybar Canada Limited overdraft line
 
 
 
-$10 million uncommitted, unsecured and undrawn credit line with First Bank
 





--------------------------------------------------------------------------------




Schedule 8.02


LIENS EXISTING ON the THIRD AMENDMENT EFFECTIVE DATE




Liens Securing
Obligor
Security
Various capital leases due in monthly installments, various maturities, securing
debt in Schedule 8.01
Graybar Electric Company, Inc., Cape Electrical Supply Holdings, LLC & Cape
Electrical Supply LLC
Computer Equipment, Buildings & Vehicles

Schedule 8.05


INVESTMENTS EXISTING ON the THIRD AMENDMENT EFFECTIVE DATE




Subsidiary
Investment
GBE Sub, LLC
$60,383,798
Advantage Industrial Automation, Inc.
$19,498,512
Graybar Electric Canada Limited
$10,839,897
Commonwealth Controls Corporation
$4,931,358
Graybar International, Inc.
$4,100,100
Graybar Services, Inc.
$10,000
Distribution Associates, Inc.
$100
Graybar Financial Services, Inc.
$100
Graybar Business Services, Inc.
$100
 
 
In addition to subsidiaries listed above, the Borrower (and its subsidiaries)
have outstanding investments in the
subsidiaries and affiliates set forth in Schedule 6.11, which are incorporated
herein by reference.





--------------------------------------------------------------------------------




Schedule 11.02


CERTAIN ADDRESSES FOR NOTICES


1. Address for Loan Parties:
Graybar Electric Company, Inc.
34 North Meramec Avenue
Clayton, Missouri 63105-3882
Attn:        Timothy E. Carpenter, Vice President and Treasurer
Telephone:    314-573-9251
Facsimile:    314-573-9468


Address for documents required to be delivered pursuant to Section 7.01(a),
7.01(b) or 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC):
www.graybar.com/company/about/SEC-filings
Graybar Canada Limited
P. O. Box 9078
Station A
Halifax, NS
B3K 5M7
Attn:        Mike Williamson, Vice President & Comptroller
Telephone:    902-457-8711
Facsimile:    902-445-5808
Email:        mwilliamson@graybarcanada.com


2. Addresses for Domestic Administrative Agent, Canadian Administrative Agent,
Domestic Swing Line Lender, Canadian Swing Line Lender, Domestic L/C Issuer and
Canadian L/C Issuer:


Domestic Administrative Agent’s Office:
(for payments and requests)
Bank of America, N.A.
ONE INDEPENDENCE CENTER
101 N TRYON ST
CHARLOTTE, NC, 28255-0001
Mail Code: NC1-001-05-46
Attention:    Takura Mushipe
Telephone:      980.683.5401
E-mail:     takura.mushipe@baml.com


Payment Instructions:
Bank of America, N.A.
ABA # 026009593
New York, NY
Account #: 1366072250600
Attn: Wire Clearing Acct for Syn Loans - LIQ
Ref: Graybar Electric Company Inc.


Other Notices to Domestic Administrative Agent:
Bank of America, N.A.
Agency Management Dallas




--------------------------------------------------------------------------------




BUILDING C
2380 PERFORMANCE DR
RICHARDSON, TX, 75082
Mail Code: TX2-984-03-26
Attention:     Maurice Washington
Telephone:     214-209-5606
Facsimile:     214-290-9544
E-mail:        maurice.washington@baml.com


Canadian Administrative Agent’s Office:
(for payments and requests)
ONE INDEPENDENCE CENTER
101 N TRYON ST
CHARLOTTE, NC, 28255-0001
Mail Code: NC1-001-05-46
Attention:    Takura Mushipe
Telephone:      980.683.5401
Facsimile:      N/A
E-mail:     takura.mushipe@baml.com


Payment Instructions (Canadian Dollars):
SETTLE PAYMENT OF CANADIAN FUNDS THROUGH LVTS - LARGE VALUE TRANSACTION SYSTEM
TO BANK OF AMERICA NA, CANADA BRANCH :  SWIFT CODE - BOFACATT   A/C #90083255
ATTN: LOANS DEPARTMENT
Bank Code 0241 Transit #56792



Payment Instructions (U.S. Dollars):
SETTLE PAYMENT OF FUNDS AT BANK OF AMERICA NA NEW YORK, 335 MADISON AVE.,
NEW YORK, NEW YORK. 10017; SWIFT CODE: BOFAUS3N  ABA#026009593.
FOR THE ACCOUNT OF BANK OF AMERICA NA CANADA BRANCH, ACCOUNT # 65502-01805,
SWIFT CODE: BOFACATT. 
ATTENTION: LOANS DEPARTMENT



Other Notices to Canadian Administrative Agent:
Bank of America, N.A.
Agency Management Dallas
BUILDING C
2380 PERFORMANCE DR
RICHARDSON, TX, 75082
Mail Code: TX2-984-03-26


Attention: Maurice Washington
Telephone: 214-209-5606
Facsimile: 214-290-9544
E-mail: maurice.washington@baml.com,


with copy to:




--------------------------------------------------------------------------------




Bank of America, N.A., Canada  branch,
181 Bay Street, 4th Floor,
M5J 2V8.
Attention: Medina Sales de Andrade, V.P.
Phone: 416-369-2574
E-Mail: medina.sales_de_andrade@baml.com


For Notices as Domestic L/C Issuer:
Bank of America Trade Operations
Mail Code: PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
Phone: (570) 496-9619
Fax: (800-755-8740
Email: tradeclientserviceteamus@baml.com
Attn: Michael Grizzanti
Phone: (570) 496-9621
Fax: (800) 755-8743
Email:  Michael.a.grizzanti@baml.com


For Notices as Canadian L/C Issuer:
Bank of America Trade Operations
Mail Code: PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
Phone: (570) 496-9619
Fax: (800-755-8740
Email: tradeclientserviceteamus@baml.com
Attn: Michael Grizzanti
Phone: (570) 496-9621
Fax: (800) 755-8743
Email:  Michael.a.grizzanti@baml.com


For Notices as Domestic Swing Line Lender:
Bank of America, N.A.
ONE INDEPENDENCE CENTER
101 N TRYON ST
CHARLOTTE, NC, 28255-0001
Mail Code: NC1-001-05-46
Attention:    Takura Mushipe
Telephone:      980.683.5401
Facsimile:      N/A
E-mail:     takura.mushipe@baml.com


For Notices as Canadian Swing Line Lender:
Bank of America, N.A.
ONE INDEPENDENCE CENTER
101 N TRYON ST
CHARLOTTE, NC, 28255-0001




--------------------------------------------------------------------------------




Mail Code: NC1-001-05-46
Attention:    Takura Mushipe
Telephone:      980.683.5401
Facsimile:      N/A
E-mail:     takura.mushipe@baml.com








--------------------------------------------------------------------------------











Published CUSIP Numbers:
Deal: 389407AG2
Facility: 389407AH0


CREDIT AGREEMENT


Dated as of September 28, 2011


among
GRAYBAR ELECTRIC COMPANY, INC.,
as a Borrower and as a Guarantor,
GRAYBAR CANADA LIMITED,
as a Borrower,
CERTAIN DOMESTIC SUBSIDIARIES OF THE PARENT BORROWER,
as the Subsidiary Guarantors,
BANK OF AMERICA, N.A.,
as Domestic Administrative Agent, Domestic Swing Line Lender and Domestic L/C
Issuer,
BANK OF AMERICA, N.A., acting through its Canada branch,
as Canadian Administrative Agent, Canadian Swing Line Lender and Canadian L/C
Issuer
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
PNC CAPITAL MARKETS LLC,
U.S. BANK NATIONAL ASSOCIATION,
BMO CAPITAL MARKETS CORP.
and
FIFTH THIRD BANK,
as Joint Lead Arrangers
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Bookrunner


34



--------------------------------------------------------------------------------






TABLE OF CONTENTS




ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms.    1
1.02    Other Interpretive Provisions.    29
1.03    Accounting Terms.    30
1.04    Rounding.    30
1.05    Exchange Rates; Currency Equivalents.    30
1.06    Times of Day.    31
1.07    Letter of Credit Amounts.    31
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS    31
2.01    Revolving Loans.    31
2.02    Borrowings, Conversions and Continuations of Loans.    32
2.03    Letters of Credit.    35
2.04    Swing Line Loans.    43
2.05    Prepayments.    46
2.06    Termination or Reduction of Aggregate Revolving Commitments.    48
2.07    Repayment of Loans.    49
2.08    Interest.    49
2.09    Fees.    50
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    51
2.11    Evidence of Debt.    51
2.12    Payments Generally; Administrative Agents’ Clawback.    52
2.13    Sharing of Payments by Lenders.    54
2.14    Cash Collateral.    54
2.15    Defaulting Lenders.    55
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    57
3.01    Taxes.    57
3.02    Illegality.    61
3.03    Inability to Determine Rates.    63
3.04    Increased Costs.    63
3.05    Compensation for Losses.    65
3.06    Mitigation Obligations; Replacement of Lenders.    65
3.07    Successor LIBOR.    66
3.08    Survival.    67
ARTICLE IV GUARANTY    67
4.01    The Guaranty.    67
4.02    Obligations Unconditional.    67
4.03    Reinstatement.    69
4.04    Certain Additional Waivers.    69
4.05    Remedies.    69
4.06    Rights of Contribution.    70
4.07    Guarantee of Payment; Continuing Guarantee.    70
4.08    Keepwell.    70
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    71
5.01    Conditions of Initial Credit Extension.    71
5.02    Conditions to all Credit Extensions.    72
ARTICLE VI REPRESENTATIONS AND WARRANTIES    73


i



--------------------------------------------------------------------------------





6.01    Financial Condition.    73
6.02    No Change.    73
6.03    Corporate Existence; Compliance with Law.    73
6.04    Corporate Power; Authorization; Enforceable Obligations.    74
6.05    No Legal Bar; No Default.    74
6.06    No Material Litigation.    74
6.07    Investment Company Act.    74
6.08    Margin Regulations.    74
6.09    ERISA Compliance.    75
6.10    Purpose of Loans.    75
6.11    Subsidiaries.    75
6.12    Ownership.    75
6.13    Taxes.    75
6.14    Investments and Indebtedness.    76
6.15    No Burdensome Restrictions.    76
6.16    Brokers’ Fees.    76
6.17    Labor Matters.    76
6.18    Accuracy and Completeness of Information.    76
6.19    Obligations Permitted Under Senior Notes.    77
6.20    Representations as to Canadian Borrower.    77
6.21    Anti-Terrorism Laws; Sanctions.    78
6.22    EEA Financial Institutions.    78
ARTICLE VII AFFIRMATIVE COVENANTS    78
7.01    Financial Statements.    79
7.02    Certificates; Other Information.    79
7.03    Payment of Obligations.    81
7.04    Conduct of Business and Maintenance of Existence.    81
7.05    Maintenance of Property; Insurance.    81
7.06    Inspection of Property; Books and Records; Discussions.    81
7.07    Notices.    82
7.08    Compliance with Law.    83
7.09    Additional Subsidiary Guarantors.    83
7.10    Use of Proceeds.    83
7.11    Anti-Corruption Laws.    84
ARTICLE VIII NEGATIVE COVENANTS    84
8.01    Indebtedness.    84
8.02    Liens.    85
8.03    Nature of Business.    85
8.04    Consolidation, Merger, Sale or Purchase of Assets, etc.    85
8.05    Advances, Investments and Loans.    86
8.06    Issuance of Equity Securities.    86
8.07    Transactions with Affiliates; Modification of Documentation.    86
8.08    Fiscal Year; Organizational Documents.    86
8.09    Restricted Payments.    87
8.10    Financial Covenants.    87
8.11    Limitation on Securitization Transactions.    88
8.12    Sanctions.    88
8.13    Anti-Corruption Laws.    88
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES    88


ii



--------------------------------------------------------------------------------





9.01    Events of Default.    88
9.02    Remedies Upon Event of Default.    90
9.03    Application of Funds.    91
ARTICLE X ADMINISTRATIVE AGENT    92
10.01    Appointment and Authority.    92
10.02    Rights as a Lender.    92
10.03    Exculpatory Provisions.    92
10.04    Reliance by Administrative Agent.    93
10.05    Delegation of Duties.    94
10.06    Resignation of Administrative Agent.    94
10.07    Non-Reliance on Administrative Agent and Other Lenders.    95
10.08    No Other Duties; Etc.    95
10.09    Administrative Agent May File Proofs of Claim.    95
10.10    Guaranty Matters.    96
10.11    ERISA Matters.    96
ARTICLE XI MISCELLANEOUS    98
11.01    Amendments, Etc.    98
11.02    Notices and Other Communications; Facsimile Copies.    100
11.03    No Waiver; Cumulative Remedies.    101
11.04    Expenses; Indemnity; and Damage Waiver.    102
11.05    Payments Set Aside.    103
11.06    Successors and Assigns.    104
11.07    Treatment of Certain Information; Confidentiality.    108
11.08    Set-off.    109
11.09    Interest Rate Limitation.    109
11.10    Counterparts; Integration; Effectiveness.    109
11.11    Survival of Representations and Warranties.    110
11.12    Severability.    110
11.13    Replacement of Lenders.    110
11.14    Governing Law; Jurisdiction; Etc.    111
11.15    Waiver of Right to Trial by Jury.    112
11.16    USA PATRIOT Act and the Terrorist Financing Act (Canada) Notice.    112
11.17    No Advisory or Fiduciary Relationship.    112
11.18    Limitation on Obligations of Canadian Borrower.    113
11.19    Judgment Currency.    113
11.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    113


    


iii



--------------------------------------------------------------------------------





SCHEDULES


1.01        Senior Notes
2.01        Commitments and Applicable Percentages
6.11        Subsidiaries
6.17        Labor Matters
8.01        Indebtedness Existing on the Third Amendment Effective Date
8.02        Liens Existing on the Third Amendment Effective Date
8.05        Investments Existing on the Third Amendment Effective Date
8.09        Certain Restricted Payments
11.02        Certain Addresses for Notices


EXHIBITS


2.02        Form of Loan Notice
2.04        Form of Swing Line Loan Notice
2.11(a)(i)    Form of Revolving Note
2.11(a)(ii)     Form of Domestic Swing Line Note
2.11(a)(iii)    Form of Canadian Swing Line Note
3.01        Forms of U.S. Tax Compliance Certificates
7.02        Form of Compliance Certificate
7.09        Form of Joinder Agreement
11.06        Form of Assignment and Assumption






iv



--------------------------------------------------------------------------------






CREDIT AGREEMENT




This CREDIT AGREEMENT is entered into as of September 28, 2011 among GRAYBAR
ELECTRIC COMPANY, INC., a New York corporation (the “Parent Borrower”), Graybar
Canada Limited, a company duly formed by amalgamation under the Companies Act of
the Province of Nova Scotia (the “Canadian Borrower”; together with the Parent
Borrower, the “Borrowers”), the Subsidiary Guarantors, the Lenders (defined
herein), BANK OF AMERICA, N.A., as Domestic Administrative Agent, Domestic Swing
Line Lender and Domestic L/C Issuer and BANK OF AMERICA, N.A., acting through
its Canada branch, as Canadian Administrative Agent, Canadian Swing Line Lender
and Canadian L/C Issuer.


The Borrowers have requested that the Lenders provide a credit facility for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquisition” by any Person, means the acquisition by such Person of at least a
majority of the Voting Stock of another Person or all or substantially all of
the Property of another Person, whether or not involving a merger, amalgamation
or consolidation with such Person.


“Administrative Agent” means the Domestic Administrative Agent or the Canadian
Administrative Agent, or both, as appropriate.


“Administrative Agent’s Office” means, the Canadian Administrative Agent’s
Office or the Domestic Administrative Agent’s Office, as applicable.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the applicable Administrative Agent.


“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Third Amendment Effective Date is SEVEN HUNDRED FIFTY MILLION
DOLLARS ($750,000,000).


“Agreement” means this Credit Agreement.







--------------------------------------------------------------------------------









“Applicable Percentage” means with respect to any Lender at any time, the
percentage of the Aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time, subject to adjustment as provided in Section
2.15; provided that if the commitment of each Lender to make Revolving Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 9.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.


“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Domestic Administrative Agent pursuant to
Section 7.02(b):



 
Pricing Tier
Consolidated
Leverage Ratio
Facility Fee
Letter of Credit Fee
Eurodollar Rate Loans and Daily Floating Eurodollar Rate Swing Line Loans
Base Rate Loans
  
1
> 3.25:1.0
0.40%
1.60%
1.60%
0.60%
 
2
> 2.50:1.0 but < 3.25:1.0
0.35%
1.40%
1.40%
0.40%
 
3
> 1.75:1.0 but < 2.50:1.0
0.30%
1.20%
1.20%
0.20%
 
4
> 1.0:1.0 but
< 1.75:1.0
0.275%
1.10%
1.10%
0.10%
 
5
< 1.0:1.0
0.25%
1.00%
1.00%
0.00%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 1 shall apply as of the fifth Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.02(b),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from the Third Amendment Effective Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(b) for the fiscal quarter
ending September 30, 2018 shall be determined based upon Pricing Tier 4.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Applicable Time” means, with respect to any borrowings and payments in Canadian
Dollars, the local time in the place of settlement for such Canadian Dollars as
may be determined by the Canadian Administrative Agent, the Canadian L/C Issuer
or the Canadian Swing Line Lender, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.









--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise. The term “Asset Disposition”
shall not include (a) Specified Sales or (b) any Equity Issuance.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Domestic Administrative
Agent, in substantially the form of Exhibit 11.06 or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Domestic Administrative Agent.


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means:


(a)    for Loans denominated in Dollars made to the Parent Borrower, for any day
a fluctuating rate per annum equal to the highest of (i) the Federal Funds Rate
plus 0.50%, (ii) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate” and (iii) the
Eurodollar Rate plus 1.00%. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change;


(b)    for Loans denominated in Dollars made to the Canadian Borrower, for any
day a fluctuating rate per annum equal to the highest of (i) the Federal Funds
Rate plus 0.50%, (ii) the rate which the Canadian Administrative Agent announces
from time to time as the reference rate











--------------------------------------------------------------------------------





for loans in Dollars to its Canadian borrowers and (iii) LIBOR for a one month
Interest Period as quoted at approximately 11:00 a.m., London time, on that day
plus 1.00%; and


(c)    for Loans denominated in Canadian Dollars, for any day a fluctuating rate
per annum equal to the higher of (i) the CDOR Rate for bankers acceptances
having a maturity of thirty (30) days plus 0.50% and (ii) the Canadian Prime
Rate;


provided that if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Base
Rate Loans may be denominated in Dollars or in Canadian Dollars.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.


“Borrowers” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.


“Borrowing Officer” means (a) with respect to the Parent Borrower, (i) any
Responsible Officer of the Parent Borrower, (ii) the assistant treasurer of the
Parent Borrower or (iii) any other officer of the Parent Borrower duly
authorized to act on behalf of and in the name of the Parent Borrower, as
evidenced by a resolution of the Parent Borrower so long as the Parent Borrower
shall have provided a specimen signature for such officer in form and substance
reasonably satisfactory to the Domestic Administrative Agent or (b) with respect
to the Canadian Borrower, any officer of the Parent Borrower duly authorized to
act on behalf and in the name of the Canadian Borrower, as evidenced by a
resolution of the Canadian Borrower, so long as the Parent Borrower shall have
provided a specimen signature for such officer in form and substance reasonably
satisfactory to the Canadian Administrative Agent. Any document delivered
hereunder that is signed by a Borrowing Officer of a Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such Borrowing
Officer shall be conclusively presumed to have acted on behalf of such Borrower.


“Business Day” means, (a) with respect to any notice, disbursement or payment by
or to the Domestic Administrative Agent, the Domestic L/C Issuer, the Domestic
Swing Line Lender, any Lender or the Parent Borrower, in each case with respect
to a Revolving Loan made or deemed made to the Parent Borrower, a Domestic Swing
Line Loan, a Domestic Letter of Credit or any other Domestic Obligation, any day
other than a Saturday, Sunday or other day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, the state where
the Domestic Administrative Agent’s Office is located and (b) with respect to
any notice, disbursement or payment by or to the Canadian Administrative Agent,
the Canadian L/C Issuer, the Canadian Swing Line Lender, any Lender or any
Borrower, in each case with respect to a







--------------------------------------------------------------------------------





Revolving Loan made or deemed made to the Canadian Borrower, a Canadian Swing
Line Loan, a Canadian Letter of Credit or any other Canadian Obligation, any day
other than a Saturday or Sunday or other day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, the
jurisdiction where the Canadian Administrative Agent’s Office is located or the
jurisdiction where the Domestic Administrative Agent’s Office is located; and
(c) in addition to (a) and (b) above, (i) if such day relates to any interest
rate settings as to a Eurodollar Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market, (ii) if such day
relates to any interest rate settings as to a Eurodollar Rate Loan denominated
in Canadian Dollars, means any such day on which dealings in deposits in
Canadian Dollars are conducted by and between banks in the London interbank
eurodollar market for Canadian Dollars and (iii) if such day relates to any
fundings, disbursements, settlements and payments in Canadian Dollars in respect
of a Eurodollar Rate Loan denominated in Canadian Dollars, or any other dealings
in Canadian Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan (other than any interest rate settings), means any
such day on which banks are open for foreign exchange business in Toronto,
Ontario.


“Canadian Administrative Agent” means Bank of America, acting through its Canada
branch, in its capacity as Canadian administrative agent under any of the Credit
Documents, or any successor Canadian administrative agent.


“Canadian Administrative Agent’s Office” means the Canadian Administrative
Agent’s Canadian address and, as appropriate, account as set forth on Schedule
11.02, or such other Canadian address or account as the Canadian Administrative
Agent may from time to time notify the Borrowers and the Lenders.


“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.


“Canadian Borrower Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the unfunded portion of the Aggregate Revolving
Commitments. The Canadian Borrower Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.


“Canadian Dollars” means the lawful money of Canada.


“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the Canadian Administrative Agent, the Canadian L/C Issuer or the
Canadian Swing Line Lender, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Canadian Dollars with Dollars.


“Canadian GAAP” means generally accepted accounting principles and practices as
in effect in Canada.


“Canadian L/C Issuer” means Bank of America, acting through its Canada branch,
in its capacity as issuer of Canadian Letters of Credit hereunder, or any
successor issuer of Canadian Letters of Credit hereunder.













--------------------------------------------------------------------------------





“Canadian Letter of Credit” means any standby letter of credit issued hereunder
by the Canadian L/C Issuer.


“Canadian Obligations” means all advances to, and debts, liabilities and
obligations of, the Canadian Borrower arising under any Credit Document or
otherwise with respect to any Loan incurred by it or Letter of Credit issued for
its account (or for the account of its Subsidiaries), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Canadian Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between the Canadian Borrower and any Swap Bank that is permitted
to be incurred hereunder and (b) all obligations under any Treasury Management
Agreement between the Canadian Borrower and any Treasury Management Bank.


“Canadian Prime Rate” means, for any day, a fluctuating rate of interest per
annum equal to the per annum rate of interest announced as the “prime rate” of
the Canadian Administrative Agent which it quotes or establishes for such day as
its reference rate of interest in order to determine interest rates for
commercial loans in Canadian Dollars in Canada to its Canadian borrowers. Such
prime rate is based on various factors including cost and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” shall take effect at the opening of
business on the day specified in the public announcement of such change.


“Canadian Swing Line Lender” means Bank of America, acting through its Canada
branch, in its capacity as provider of Canadian Swing Line Loans, or any
successor Canadian swing line lender hereunder.


“Canadian Swing Line Loan” has the meaning specified in Section 2.04(a)(ii).


“Canadian Swing Line Note” has the meaning specified in Section 2.11(a).


“Canadian Swing Line Sublimit” means an amount equal to the lesser of (a)
$20,000,000 and (b) the unfunded portion of the Canadian Borrower Sublimit. The
Canadian Swing Line Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments and the Canadian Borrower Sublimit.


“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.


“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” means to pledge and deposit with or deliver to the Domestic
Administrative Agent, for the benefit of the Administrative Agents, L/C Issuers
or Swing Line Lenders (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if any L/C Issuer or any Swing
Line Lender benefitting from such collateral shall agree in its







--------------------------------------------------------------------------------





sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to (a) the Domestic Administrative
Agent and (b) the applicable L/C Issuer or the applicable Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition (“Government Obligations”), (b) U.S. dollar denominated (or
foreign currency fully hedged) time deposits, certificates of deposit,
Eurodollar time deposits and Eurodollar certificates of deposit of (i) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $250,000,000 or (ii) any bank whose short-term commercial paper rating
from S&P is at least A-1 or the equivalent thereof or from Moody’s is at least
P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in each
case with maturities of not more than 364 days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
with a bank or trust company (including a Lender) or a recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States, (e) obligations
of any state of the United States or any political subdivision thereof for the
payment of the principal and redemption price of and interest on which there
shall have been irrevocably deposited Government Obligations maturing as to
principal and interest at times and in amounts sufficient to provide such
payment, and (f) auction preferred stock rated in the highest short-term credit
rating category by S&P or Moody’s.


“CDOR Rate” means, with respect to any Interest Period, the rate per annum equal
to the Canadian Dealer Offered Rate, or a comparable or successor rate which
rate is approved by the Canadian Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Canadian Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
first day of such Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Canadian Administrative Agent) (or if such day is not a Business Day,
then on the immediately preceding Business Day with a term equivalent to such
Interest Period); provided that if the CDOR Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.


“Closing Date” means the date hereof.











--------------------------------------------------------------------------------





“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Parent Borrower within the meaning of Section
4001 of ERISA or is part of a group which includes the Parent Borrower and which
is treated as a single employer under Section 414 of the Internal Revenue Code.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense and (iv)
other extraordinary non-recurring, non-cash charges.


“Consolidated Funded Indebtedness” means, with respect to any Person, without
duplication, all Indebtedness of such Person other than Indebtedness of the
types referred to in clauses (e) and (i) of the definition of “Indebtedness” set
forth in this Section 1.01.


“Consolidated Interest Expense” means, for any period, all interest expense of
the Credit Parties and their Subsidiaries including the interest component under
Capital Leases and the implied interest component under Securitization
Transactions, as determined in accordance with GAAP. Except as expressly
provided otherwise, the applicable period shall be for the four consecutive
quarters ending as of the date of determination.


“Consolidated Interest Coverage Ratio” means, with respect to the Credit Parties
and their Subsidiaries on a consolidated basis for the twelve month period
ending on the last day of any fiscal quarter of the Credit Parties and their
Subsidiaries, the ratio of (a) Consolidated EBITDA for such period to (b)
Consolidated Interest Expense for such period.


“Consolidated Leverage Ratio” means, as of any date of determination, with
respect to the Credit Parties and their Subsidiaries on a consolidated basis for
the twelve month period ending on the last day of any fiscal quarter, the ratio
of (a) the total of (i) Consolidated Funded Indebtedness of the Credit Parties
and their Subsidiaries on a consolidated basis as of such date (not including
any Consolidated Funded Indebtedness of Graybar Financial Services, Inc. as of
such date) minus (ii) Unrestricted Cash and Cash Equivalents of the Parent
Borrower or any Subsidiary in excess of $50,000,000 in the aggregate on the
consolidated balance sheet of the Parent Borrower and its Subsidiaries as of
such date to (b) Consolidated EBITDA for such period.


“Consolidated Net Income” means, for any period, net income (excluding
extraordinary items) after taxes for such period of the Credit Parties and their
Subsidiaries on a consolidated basis (but excluding net income attributable to
noncontrolling interests), as determined in accordance with GAAP.


“Consolidated Total Assets” means as of any date with respect to the Credit
Parties and their Subsidiaries on a consolidated basis, total assets, as
determined in accordance with GAAP.







--------------------------------------------------------------------------------







“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Credit Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement and the
Fee Letter.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Credit Parties” means, collectively, the Borrowers and each Subsidiary
Guarantor.


“Daily Floating Eurodollar Rate” means (a) with respect to any Swing Line Loan
denominated in Dollars, for each day that it is a Daily Floating Eurodollar Rate
Swing Line Loan, the rate per annum equal to LIBOR or a comparable or successor
rate which rate is approved by the Domestic Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Domestic
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two Business Days prior to such date for deposits in the relevant currency
with a term equivalent to one (1) month; provided that (i) to the extent a
comparable or successor rate is approved by the Domestic Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with normal and customary market practice;
provided, further that to the extent such normal and customary market practice
is not administratively feasible for the Domestic Administrative Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Domestic Administrative Agent; and (ii) if the Daily Floating Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement; and (b) with respect to any Swing Line Loan denominated in
Canadian Dollars, for each day that it is a Daily Floating Eurodollar Rate Swing
Line Loan, the 1-month CDOR Rate.


“Daily Floating Eurodollar Rate Swing Line Loan” means a Swing Line Loan that
bears interest at a rate based on the Daily Floating Eurodollar Rate.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including, if applicable, the Companies’ Creditors Arrangement Act
(Canada), the Bankruptcy and Insolvency Act (Canada) and the Winding-up and
Restructuring Act (Canada).


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.









--------------------------------------------------------------------------------





“Defaulting Lender” means, subject to Section 2.15(b), any Lender, as reasonably
determined by the Domestic Administrative Agent, that (a) has failed to perform
any of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
(3) Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the Parent
Borrower or the Domestic Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, unless such obligation is the subject of a good
faith dispute, (c) has failed, within three (3) Business Days after request by
the Domestic Administrative Agent, to confirm in a manner reasonably
satisfactory to the Domestic Administrative Agent that it will comply with its
funding obligations; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Domestic Administrative Agent in a manner reasonably satisfactory to the
Domestic Administrative Agent or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided, that, a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Capital Stock in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Canadian Administrative Agent, the Canadian L/C Issuer or the
Canadian Swing Line Lender, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Canadian Dollars.


“Domestic Administrative Agent” means Bank of America in its capacity as
domestic administrative agent under any of the Credit Documents, or any
successor domestic administrative agent.


“Domestic Administrative Agent’s Office” means the Domestic Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 11.02, or
such other address or account as the Domestic Administrative Agent may from time
to time notify the Parent Borrower and the Lenders.


“Domestic Credit Parties” means, collectively, the Parent Borrower and the
Subsidiary Guarantors.


“Domestic L/C Issuer” means Bank of America in its capacity as issuer of
Domestic Letters of Credit hereunder, or any successor issuer of Domestic
Letters of Credit hereunder.


“Domestic Letter of Credit” means any standby letter of credit issued hereunder
by the Domestic L/C Issuer.


“Domestic Obligations” means all Obligations that are not Canadian Obligations.











--------------------------------------------------------------------------------





“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


“Domestic Swing Line Lender” means Bank of America in its capacity as provider
of Domestic Swing Line Loans, or any successor domestic swing line lender
hereunder.


“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a)(i).


“Domestic Swing Line Note” has the meaning specified in Section 2.11(a).


“Domestic Swing Line Sublimit” means an amount equal to the lesser of (a)
$75,000,000 and (b) the unfunded portion of the Aggregate Revolving Commitments.
The Domestic Swing Line Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iv) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(ii)).
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower, any other Credit Party or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any environmental law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Issuance” means any issuance by any Credit Party or any Subsidiary to
any Person which is not the Parent Borrower of (a) shares of its Capital Stock,
(b) any shares of its Capital Stock pursuant to the exercise of options or
warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity. The term “Equity Issuance” shall not include any
Asset Disposition or the issuance of common stock of the Parent Borrower’s
Subsidiaries to their respective officers, directors or employees in connection
with stock offering plans and other benefit plans of such Subsidiaries.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.









--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of Section
414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o) of the
Internal Revenue Code for purposes of provisions relating to Section 412 of the
Internal Revenue Code).


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Base Rate” means


(a)    (i) for any Interest Period with respect to a Eurodollar Rate Loan
denominated in Dollars, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate which rate is approved by the
Domestic Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the applicable Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and


(ii)    for any Interest Period with respect to a Eurodollar Rate Loan
denominated in Canadian Dollars, the rate per annum equal to the CDOR Rate; and


(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;


provided that (A) to the extent a comparable or successor rate is approved by
the Domestic Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
normal and customary market practice; provided, further that to the extent such
normal and customary market practice is not administratively feasible for the
Domestic Administrative Agent, such approved rate shall be applied in a manner
as otherwise reasonably determined by the Domestic Administrative Agent, and (B)
if the Eurodollar Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.


“Eurodollar Rate” means, (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the applicable
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Eurodollar Rate Loan for such Interest Period by
(ii) one minus the Eurodollar Reserve Percentage for such Eurodollar Rate Loan
for such Interest Period and (b) for any day with respect to any Base Rate Loan
bearing interest at a rate based on the Eurodollar Rate, a rate per annum
determined by the applicable Administrative Agent to be equal to the quotient
obtained by dividing (i) the Eurodollar Base Rate for such Base Rate Loan for
such day by (ii) one minus the Eurodollar Reserve Percentage for such Base Rate
Loan for such day.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”. Eurodollar Rate Loans may be
denominated in Dollars or in Canadian Dollars.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum







--------------------------------------------------------------------------------





reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.


“Event of Default” means any of the events specified in Section 9.01; provided,
however, that any requirement for the giving of notice or the lapse of time, or
both, or any other condition, has been satisfied.


“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Credit Party’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 and any other
“keepwell, support or other agreement” for the benefit of such Credit Party and
any and all guarantees of such Credit Party’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Credit Party becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply to
only the portion of such Swap Obligation that is attributable to Swap Contracts
for which such Guaranty is or becomes excluded in accordance with the first
sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Parent Borrower under Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of May
8, 2007 among the Parent Borrower, the guarantors party thereto, the lenders
party thereto and Bank of America, N.A., as administrative agent, as amended or
modified from time to time.


“Facility Fee” has the meaning specified in Section 2.09(a).


“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements.









--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Domestic Administrative Agent.


“Fee Letter” means the letter agreement, dated July 17, 2018 among the Parent
Borrower, Bank of America and MLPFS.


“Foreign Lender” means, with respect to a Borrower, any Lender (including a
branch or Affiliate of any Lender that makes any Loan) that is organized under
the laws of a jurisdiction other than that in which such Borrower is resident
for tax purposes (including such a Lender when acting in the capacity of an L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to a Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local or
foreign, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guarantors” means the collective reference to (a) the Subsidiary Guarantors,
(b) with respect to (i) all Canadian Obligations, (ii) Obligations under any
Swap Contract between the Canadian Borrower or any Subsidiary Guarantor, on the
one hand, and any Swap Bank, on the other hand (to the extent such Swap Contract
is permitted hereunder), (iii) Obligations under any Treasury Management
Agreement between the Canadian Borrower or any Subsidiary Guarantor, on the one
hand, and any Treasury Management Bank, on







--------------------------------------------------------------------------------





the other hand, and (iv) any Swap Obligation of a Specified Credit Party
(determined before giving effect to Sections 4.01 and 4.08) under the Guaranty,
the Parent Borrower and (c) the successors and permitted assigns of the
foregoing.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agents, the Lenders and the other holders of the Obligations
pursuant to Article IV.


“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person, (h)
the principal portion of all obligations of such Person under Capital Leases,
(i) the Swap Termination Value of any Swap Contract, (j) the maximum amount of
all standby letters of credit issued or bankers’ acceptances facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed), (k) all preferred Capital Stock issued
by such Person and which by the terms thereof could be (at the request of the
holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration, (l) the principal balance outstanding under
any synthetic lease, tax retention operating lease, Securitization Transaction,
off-balance sheet loan or similar off-balance sheet financing product, (m) the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer, but only to the extent to which
there is recourse to such Person for payment of such Indebtedness.









--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.
 
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan) or Daily Floating Eurodollar Rate
Swing Line Loan, the first Business Day after the end of each March, June,
September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to market availability), as selected by the
applicable Borrower in its Loan Notice provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and a Borrower (or any Subsidiary) or in favor of an L/C
Issuer and relating to any such Letter of Credit.


“Issuing Subsidiary” has the meaning specified in Section 8.06.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.09 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.09.







--------------------------------------------------------------------------------







“Joint Lead Arrangers” means the collective reference to (a) MLPFS (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Third Amendment Effective Date), in
its capacity as a joint lead arranger and sole bookrunner, and (b) JPMorgan
Chase Bank, N.A., Wells Fargo Securities, LLC, PNC Capital Markets LLC, U.S.
Bank National Association, BMO Capital Markets Corp. and Fifth Third Bank, in
their respective capacities as joint lead arrangers.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means the Domestic L/C Issuer or the Canadian L/C Issuer, or both,
as appropriate.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages of the Third Amendment, each Person that becomes a Lender pursuant to
Section 2.02(g) and their successors and assigns and, as the context requires,
includes each Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agents.


“Letter of Credit” means a Domestic Letter of Credit or a Canadian Letter of
Credit, or both, as appropriate.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by an L/C Issuer.







--------------------------------------------------------------------------------







“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
unfunded portion of the Aggregate Revolving Commitments and (b) $25,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.


“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate.”


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Domestic Administrative Agent designates to determine LIBOR (or such other
commercially available source providing such quotations as may be designated by
the Domestic Administrative Agent from time to time).


“LIBOR Successor Rate” has the meaning specified in Section 3.07.


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Domestic Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the Domestic
Administrative Agent in a manner substantially consistent with market practice
(or, if the Domestic Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Domestic Administrative Agent
determines in consultation with the Parent Borrower).


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.


“Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the applicable Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
applicable Administrative Agent), appropriately completed and signed by a
Borrowing Officer of the applicable Borrower.


“Material Adverse Effect” means a material adverse change in or a material
adverse effect on (a) the business, operations, property or financial condition
of the Parent Borrower and its Subsidiaries taken as a whole, (b) the ability of
any Credit Party to perform its obligations, when such obligations are required
to be performed, under this Agreement, any of the Notes or any other Credit
Document to which it is a party or (c) the legality, validity, binding effect or
enforceability of this Agreement, any of the Notes or any of the other Credit
Documents or the rights or remedies of the Administrative Agents or the Lenders
hereunder or thereunder.









--------------------------------------------------------------------------------





“Material Domestic Subsidiary” means any Domestic Subsidiary of the Parent
Borrower (excluding Graybar Services, Inc. and Graybar Financial Services, Inc.)
which, together with its Subsidiaries on a consolidated basis during the twelve
month period preceding such date of determination, represents 5% or more of the
consolidated revenues of the Parent Borrower and its Subsidiaries.
 
“Maturity Date” means August 10, 2023.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.


“Note” or “Notes” means the Revolving Notes and/or the Swing Line Notes,
individually or collectively, as appropriate.


“Obligations” means all advances to, and debts, liabilities and obligations of,
any Credit Party arising under any Credit Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between any Credit Party and any Swap Bank that is permitted to be
incurred hereunder and (b) all obligations under any Treasury Management
Agreement between any Credit Party and any Treasury Management Bank; provided,
however, that the “Obligations” of a Credit Party shall exclude any Excluded
Swap Obligations with respect to such Credit Party.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).











--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment including one under
Section 11.13(iii) or (iv) (other than an assignment made pursuant to Section
3.06).


“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by a
Borrower of Unreimbursed Amounts.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the applicable Administrative Agent, the applicable L/C Issuer, or
the applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in the Canadian Dollars, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by a branch or Affiliate of Bank of America in the applicable
offshore interbank market for such currency to major banks in such interbank
market.


“Parent Borrower” has the meaning specified in the introductory paragraph
hereto.


“Participant” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent
Borrower or any ERISA Affiliate or to which the Parent Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.


“Permitted Acquisition” means an Acquisition by any Credit Party or any
Subsidiary of any Credit Party for the fair market value of the Capital Stock or
Property acquired, provided that (a) the Capital Stock or Property acquired in
such Acquisition relates to a line of business similar to the business of such
Credit Party and its Subsidiaries engaged in on the Third Amendment Effective
Date; (b) in the case of an Acquisition of the Capital Stock of another Person,
(i) the board of directors (or other comparable governing body) of such other
Person shall have duly approved such Acquisition and (ii) such Person shall
become a wholly-owned direct or indirect Subsidiary of the Credit Party; (c) the
representations and warranties made by the Credit Party in any Credit Document
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality or reference
to Material Adverse Effect) at and as if made as of the date of such Acquisition
(after giving effect thereto) except to the extent such representations and
warranties expressly relate to an earlier date (in which case they should be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date (and except that for purposes







--------------------------------------------------------------------------------





of this clause (c), the representations and warranties contained in Section 6.01
shall be deemed to refer to the most recent statements furnished pursuant to
Section 7.01)) and no Default or Event of Default exists as of the date of such
Acquisition (after giving effect thereto); and (d) if the aggregate
consideration for such Acquisition exceeds five percent (5%) of Consolidated
Total Assets, the Parent Borrower shall have delivered to the Domestic
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to the Acquisition on a Pro Forma Basis, the Credit Parties will
be in compliance with all of the financial covenants set forth in Section 8.10.


“Permitted Investments” means:


(a)    cash and Cash Equivalents;


(b)    receivables owing to any Credit Party or any of its Subsidiaries or any
receivables and advances to suppliers, or refunds due to customers, in each case
if created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;


(c)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;


(d)    investments existing as of the Third Amendment Effective Date and set
forth in Schedule 8.05;


(e)    other advances or loans to employees, directors, officers, shareholders
or agents not to exceed $15,000,000 in the aggregate at any time outstanding;


(f)    Permitted Acquisitions and, to the extent permitted by Section 8.11,
Securitization Transactions and factoring arrangements;


(g)    investments in the Parent Borrower or any Subsidiary Guarantor;


(h)    loans and advances to and/or investments in the Canadian Borrower;
provided, that, (x) the outstanding amount of such loans, advances and/or
investments made pursuant to this clause (h) shall not exceed an aggregate
amount of more than ten percent (10%) of Consolidated Total Assets determined as
of the end of the most recently completed fiscal year and (y) no Default or
Event of Default exists immediately prior to and after giving effect to any such
investment;


(i)    (i) investments by any Subsidiary of the Parent Borrower that is not a
Credit Party in any other Subsidiary of the Parent Borrower that is not a Credit
Party and (ii) investments by any Credit Party in any Wholly-Owned Subsidiary of
the Parent Borrower; and


(j)    formation or creation of Subsidiaries and additional loans, advances
and/or investments not expressly permitted by the foregoing clauses hereof,
provided that (x) upon giving effect to such investment on a Pro Forma Basis,
the Credit Parties will be in compliance with all of the financial covenants set
forth in Section 8.10, and (y) no Default or Event of Default exists immediately
prior to and after giving effect to any such investment.









--------------------------------------------------------------------------------





As used herein, “investment” means all investments, in cash or by delivery of
property made, directly or indirectly in or to any Person, whether by
acquisition of shares of Capital Stock, property, assets, indebtedness or other
obligations or securities or by loan advance, capital contribution or otherwise.


“Permitted Liens” means:


(a)    Liens existing as of the Third Amendment Effective Date and set forth on
Schedule 8.02; provided that no such Lien shall at any time be extended to or
cover any Property other than the Property subject thereto on the Third
Amendment Effective Date (provided, however, (i) that Liens on new Property
which arise in replacement of Liens on previously owned Property to the extent
that such new Property is acquired through like-kind exchanges or similar
substitutions and (ii) Liens on new Property used to replace Property formerly
serving as collateral for a synthetic lease financing, in each case, shall be
permitted hereunder);


(b)    Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);


(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);


(d)    Liens (other than Liens created or imposed under ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);


(e)    Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;


(f)    easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;


(g)    Liens securing purchase money Indebtedness (including Capital Leases),
provided that any such Lien attaches only to the Property financed and such Lien
attaches thereto concurrently with or within 90 days after the acquisition
thereof;


(h)    leases or subleases granted to others not interfering in any material
respect with the business of the Credit Parties and their Subsidiaries;









--------------------------------------------------------------------------------





(i)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(j)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;


(k)    inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of any Plan;


(l)    Liens assumed in connection with a Permitted Acquisition, so long as (i)
such Liens cover only the assets acquired pursuant to such Permitted Acquisition
and (ii) such Liens were not created in contemplation of such Permitted
Acquisition;


(m)    Liens created or deemed to exist in connection with a Securitization
Transaction or a factoring arrangement, in each case, permitted hereunder
(including any related filings of any financing statements), but only to the
extent that any such Lien relates to the applicable Securitization Receivables
or the applicable account receivables (and the proceeds thereof) in connection
with such factoring arrangements permitted hereunder, in each case, actually
sold, contributed, financed or otherwise conveyed or pledged pursuant to such
transaction;


(n)    Liens, if any, in favor of the Domestic Administrative Agent on Cash
Collateral delivered pursuant to Section 2.14(a); and


(o)    additional Liens not otherwise permitted by the foregoing clauses hereof;
provided that such additional Liens permitted by this clause (o) do not encumber
property and assets which constitute more than ten percent (10%) of Consolidated
Total Assets determined as of the end of the most recently completed fiscal
year.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Parent Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.


“Platform” has the meaning specified in Section 7.02.


“Pro Forma Basis” means, for purposes of calculating compliance with each of the
financial covenants set forth in Section 8.10 in respect of a proposed
transaction, that such transaction shall be deemed to have occurred as of the
first day of the four fiscal-quarter period ending as of the most recent fiscal
quarter end preceding the date of such transaction with respect to which the
Domestic Administrative Agent has received the information required pursuant to
Section 7.01. In connection with any calculation of the financial covenants set
forth in Section 8.10 upon giving effect to a transaction on a Pro Forma Basis,
(a) any Indebtedness incurred by any Credit Party in connection with such
transaction (i) shall be deemed to have been incurred as of the first day of the
applicable period and (ii) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination, (b)
income statement items (whether positive or negative) attributable to the
Property acquired in such transaction or to the Acquisition comprising such
transaction, as applicable, shall be included







--------------------------------------------------------------------------------





to the extent relating to the relevant period, (c) in the case of a transaction
constituting an Asset Disposition, income statement items attributable to the
Property or Persons subject to such transaction shall be excluded to the extent
relating to the relevant period and (d) pro forma adjustments may be included to
the extent that such adjustments give effect to events that are (i) directly
attributable to such transaction, (ii) expected to continue to be applicable to
the Credit Party, (iii) factually supportable and (iv) reasonably acceptable to
the Domestic Administrative Agent.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent Borrower containing reasonably detailed calculations of the
financial covenants set forth in Section 8.10 as of the most recent fiscal
quarter end for which the Parent Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b) after giving effect to the
applicable transaction on a Pro Forma Basis.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning specified in Section 7.02.


“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Recipient” means the Domestic Administrative Agent, the Canadian Administrative
Agent, any Lender, any L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Credit Party hereunder.


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.


“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority,







--------------------------------------------------------------------------------





in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
 
“Responsible Officer” means any of the chief executive officer, senior vice
president and chief financial officer, vice president, and treasurer of a Credit
Party and, solely for purposes of notices given pursuant to Article II, a
Borrowing Officer. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.


“Restricted Payment” has the meaning specified in Section 8.09.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in Canadian
Dollars, (ii) each date of a continuation of a Eurodollar Rate Loan denominated
in Canadian Dollars pursuant to Section 2.02, and (iii) such additional dates as
the applicable Administrative Agent shall determine or the Required Lenders
shall require and (b) with respect to Letters of Credit denominated in Canadian
Dollars, (i) each date of issuance thereof, (ii) each date of amendment (if such
amendment increases the amount thereof), (iii) each date of any payment by the
respective L/C Issuer thereof and (iv) such additional dates as the Canadian
Administrative Agent or the Required Lenders shall specify.


“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to a Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Loan” has the meaning specified in Section 2.01.


“Revolving Note” has the meaning specified in Section 2.11(a).


“Sale Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party, providing for the leasing to any
Credit Party of any Property, whether owned by such Credit Party as of the
Closing Date or later acquired, which has been or is to be sold or transferred
by such Credit Party to such Person or to any other Person from whom funds have
been, or are to be, advanced by such Person on the security of such Property.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day or other funds as may be determined by
the Canadian Administrative Agent, the Canadian L/C Issuer or the Canadian Swing
Line Lender, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in Canadian
Dollars.


“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC) or the Government of Canada.







--------------------------------------------------------------------------------







“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.


“Scheduled Unavailability Date” has the meaning specified in Section 3.07.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction.”


“Securitization Transaction” means any financing transaction or series of
financing transactions that has been or may be entered into by the Parent
Borrower or any Subsidiary of the Parent Borrower pursuant to which the Parent
Borrower or any Subsidiary of the Parent Borrower may sell, convey or otherwise
transfer to (a) a Subsidiary or Affiliate of the Parent Borrower, or (b) any
other Person, or may grant a security interest in, any accounts receivable,
notes receivable, rights to future lease payments or residuals or other similar
rights to payment (the “Securitization Receivables”) (whether such
Securitization Receivables are then existing or arising in the future) of the
Parent Borrower or any Subsidiary of the Parent Borrower, and any assets related
thereto, including without limitation, all security interests in merchandise or
services financed thereby, the proceeds of such Securitization Receivables, and
other assets which are customarily sold or in respect of which security
interests are customarily granted in connection with securitization transactions
involving such assets.


“Senior Notes” means those certain senior notes of the Parent Borrower described
on Schedule 1.01.


“Single Employer Plan” means any Plan which is not a Multiemployer Plan.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Specified Credit Party” has the meaning specified in Section 4.08.


“Specified Sales” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business and (b) the sale,
transfer or other disposition of cash and Cash Equivalents, so long as the
applicable Credit Party or the applicable Subsidiary receives, in return, cash,
Cash Equivalents or other property having a fair market value equal to the fair
market value of such cash or Cash Equivalents.









--------------------------------------------------------------------------------





“Spot Rate” for a currency means the rate determined by the applicable
Administrative Agent, the applicable L/C Issuer or the applicable Swing Line
Lender, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the applicable
Administrative Agent, the applicable L/C Issuer or the applicable Swing Line
Lender may obtain such spot rate from another financial institution designated
by such Administrative Agent, such L/C Issuer or such Swing Line Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent Borrower.


“Subsidiary Guarantors” means (a) each Material Domestic Subsidiary of the
Parent Borrower identified as a “Subsidiary Guarantor” on the signature pages
hereto and (b) each other Person that joins as a Subsidiary Guarantor pursuant
to Section 7.09, together with their successors and permitted assigns.


“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Credit Party and
(b) any Lender on the Third Amendment Effective Date or Affiliate of such Lender
that is party to a Swap Contract with any Credit Party in existence on the Third
Amendment Effective Date, in each case to the extent permitted hereunder.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).







--------------------------------------------------------------------------------







“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means the Domestic Swing Line Lender or the Canadian Swing
Line Lender, or both, as appropriate.


“Swing Line Loan” means a Domestic Swing Line Loan or a Canadian Swing Line
Loan, or both, as appropriate.


“Swing Line Note” means a Domestic Swing Line Note or a Canadian Swing Line
Note, or both, as appropriate.


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b) which, if in writing, shall be substantially in the form of
Exhibit 2.04 or such other form as approved by the applicable Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the applicable Administrative Agent),
appropriately completed and signed by a Borrowing Officer of the applicable
Borrower.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Third Amendment” means that certain Third Amendment to Credit Agreement dated
as of the Third Amendment Effective Date among the Borrowers, the Lenders party
thereto, the Administrative Agents, the Swing Line Lenders and the L/C Issuers.


“Third Amendment Effective Date” means August 10, 2018.


“Total Revolving Canadian Outstandings” means the aggregate Outstanding Amount
of all Revolving Loans to the Canadian Borrower, all Canadian Swing Line Loans
and all L/C Obligations of the Canadian Borrower.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Credit Party and (b) any Lender on the Third Amendment
Effective Date or Affiliate of such Lender that is a party to a Treasury
Management Agreement with any Credit Party in existence on the Third Amendment
Effective Date.


“Type” means, with respect to any Loan, its character as a Base Rate Loan, a
Daily Floating Eurodollar Rate Swing Line Loan or a Eurodollar Rate Loan.


“United States” and “U.S.” mean the United States of America.









--------------------------------------------------------------------------------





“United States Person” and “U.S. Person” have the meaning ascribed to the term
“United States person” in Section 7701(a)(30) of the Internal Revenue Code.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Cash and Cash Equivalents” means cash on hand and Cash Equivalents
of the Parent Borrower and its Subsidiaries in each case that are not subject to
any Lien or any other restriction on access thereto or use thereof by the Parent
Borrower or any Subsidiary.


“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.


“Wholly-Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Parent Borrower directly or indirectly through other Persons
100% of whose Capital Stock is at the time owned, directly or indirectly, by the
Parent Borrower.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.









--------------------------------------------------------------------------------





(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.


1.03    Accounting Terms.


(a)    Generally. Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Parent Borrower
delivered to the Lenders; provided that, if the Parent Borrower notifies the
Domestic Administrative Agent that it wishes to amend any covenant in Section
8.10 to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Domestic Administrative Agent notifies the Parent Borrower
that the Required Lenders wish to amend Section 8.10 for such purpose), then the
Parent Borrower’s compliance with such covenant shall be determined on the basis
of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Parent Borrower and the Required Lenders.
Notwithstanding anything to the contrary contained in this Section 1.03 or in
the definition of “Capital Lease,” in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the Third Amendment Effective Date)
that would constitute capital leases in conformity with GAAP on the Third
Amendment Effective Date shall be considered capital leases, and all
calculations and deliverables under this Agreement or any other Credit Document
shall be made or delivered, as applicable, in accordance therewith.


(b)    Changes in GAAP. The Parent Borrower shall deliver to the Domestic
Administrative Agent and each Lender at the same time as the delivery of any
annual or quarterly financial statements given in accordance with the provisions
of Section 7.01, (i) a description in reasonable detail of any material change
in the application of accounting principles employed in the preparation of such
financial statements from those applied in the most recently preceding quarterly
or annual financial statements as to which no objection shall have been made in
accordance with the provisions above and (ii) a reasonable estimate of the
effect on the financial statements on account of such changes in application.


(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 8.10
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.


1.04    Rounding.


Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.05    Exchange Rates; Currency Equivalents.


(a)    The Canadian Administrative Agent, the Canadian L/C Issuer or the
Canadian Swing Line Lender, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating







--------------------------------------------------------------------------------





Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Canadian Dollars. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Credit
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Credit Documents shall be such Dollar Equivalent
amount as so determined by the Canadian Administrative Agent, the Canadian L/C
Issuer or the Canadian Swing Line Lender, as applicable.


(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Loan or the issuance, amendment or extension of
a Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing, Loan or Letter of Credit is
denominated in Canadian Dollars, such amount shall be the Canadian Dollar
Equivalent of such Dollar amount (rounded to the nearest unit of Canadian
Dollars, with 0.5 of a unit being rounded upward), as determined by the Canadian
Administrative Agent, the Canadian L/C Issuer or the Canadian Swing Line Lender,
as the case may be.


1.06    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).


1.07    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Revolving Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Parent Borrower
in Dollars and to the Canadian Borrower in either Dollars or Canadian Dollars
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (iii) the Total Revolving Canadian
Outstandings shall not exceed the Canadian Borrower Sublimit. Within the limits
of each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Revolving Loans







--------------------------------------------------------------------------------





may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan. Each Lender at its option may make
Revolving Loans by causing any domestic or foreign branch or Affiliate of such
Lender to make such Revolving Loan, by advising the Administrative Agents that
such domestic or foreign branch or Affiliate of such Lender will make such
Revolving Loan.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    (i)    Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans, in each case denominated
in Dollars, shall be made upon the applicable Borrower’s irrevocable notice to
the applicable Administrative Agent, which may be given by telephone. Each such
notice must be received by the applicable Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans denominated in Dollars and (ii) on
the requested date of any Borrowing of Base Rate Loans denominated in Dollars.
Each telephonic notice by a Borrower pursuant to this Section 2.02(a)(i) must be
confirmed promptly by delivery to the applicable Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Borrowing Officer
of the applicable Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans denominated in Dollars shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans denominated in Dollars shall be in a principal amount of
$500,000 or a whole multiple of $250,000 in excess thereof.


(ii)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans, in each case denominated in Canadian
Dollars, shall be made upon the Canadian Borrower’s irrevocable notice to the
Canadian Administrative Agent, which may be given by telephone. Each such notice
must be received by the Canadian Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing or
continuation of Eurodollar Rate Loans denominated in Canadian Dollars and (ii)
on the requested date of any Borrowing of Base Rate Loans denominated in
Canadian Dollars. Each telephonic notice by the Canadian Borrower pursuant to
this Section 2.02(a)(ii) must be confirmed promptly by delivery to the Canadian
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Borrowing Officer of the Canadian Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans denominated in Canadian
Dollars shall be in a principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans denominated in
Canadian Dollars shall be in a principal amount of $500,000 or a whole multiple
of $250,000 in excess thereof.


(b)    Each Loan Notice (whether telephonic or written) shall specify (i)
whether the applicable Borrower is requesting a Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the currency of the Loans to be
borrowed. If a Borrower fails to specify a Type of a Loan in a Loan Notice or if
a Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Eurodollar Rate Loans denominated in Canadian Dollars, such
Loans shall be continued as Eurodollar Rate Loans in Canadian Dollars with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans







--------------------------------------------------------------------------------





shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If a Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.


(c)    Following receipt of a Loan Notice with regard to Loans denominated in
Dollars, the applicable Administrative Agent shall promptly notify each Lender
of the amount of its Applicable Percentage of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the applicable
Borrower, the applicable Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans, as described in the
preceding subsection. Following receipt of a Loan Notice with regard to Loans
denominated in Canadian Dollars, the Canadian Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Canadian Borrower, the Canadian Administrative Agent shall
notify each Lender of the details of any automatic continuation of Eurodollar
Rate Loans, as described in the preceding subsection. In the case of a Borrowing
denominated in Dollars, each Lender shall make the amount of its Loan available
to the applicable Administrative Agent in Same Day Funds at the applicable
Administrative Agent’s Office for Dollars not later than 1:00 p.m. on the
Business Day specified in the applicable Loan Notice. In the case of a Borrowing
denominated in Canadian Dollars, each Lender shall make the amount of its Loan
available to the Canadian Administrative Agent in Same Day Funds at the Canadian
Administrative Agent’s Office for Canadian Dollars not later than the Applicable
Time specified by the Canadian Administrative Agent, on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the applicable Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by such Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the applicable
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date of a Revolving Borrowing by a Borrower, there are L/C Borrowings of
such Borrower outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings of such
Borrower and second, shall be made available to the applicable Borrower as
provided above.


(d)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, the Required
Lenders may demand that any or all of the then outstanding Loans denominated in
Canadian Dollars be prepaid or redenominated in Dollars in the amount of the
Dollar Equivalent thereof.


(e)    The applicable Administrative Agent shall promptly notify the applicable
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the applicable Administrative Agent shall
notify the applicable Borrower and the Lenders of any change in the prime rate
used in determining the Base Rate (or the rate described in clause (b)(ii) of
the definition of “Base Rate”) promptly following the public announcement of
such change.


(f)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 12 Interest Periods in effect with respect to all Loans.


(g)    The Parent Borrower may at any time and from time to time, upon prior
written notice by the Parent Borrower to the Domestic Administrative Agent,
increase the Aggregate Revolving Commitments







--------------------------------------------------------------------------------





(but not the Letter of Credit Sublimit, the Domestic Swing Line Sublimit, the
Canadian Swing Line Sublimit or the Canadian Borrower Sublimit) by a maximum
aggregate amount of up to THREE HUNDRED SEVENTY FIVE MILLION DOLLARS
($375,000,000) with additional Revolving Commitments from any existing Lender or
new Revolving Commitments from any other Person selected by the Parent Borrower
and reasonably acceptable to the Domestic Administrative Agent and the L/C
Issuers; provided that:


(i)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;


(ii)    no Default or Event of Default shall exist and be continuing at the time
of any such increase or after giving effect thereto;


(iii)    no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;


(iv)    (A) any new Lender shall join this Agreement by executing such joinder
documents as are reasonably required by the Domestic Administrative Agent and/or
(B) any existing Lender electing to increase its Commitment shall have executed
a commitment agreement reasonably satisfactory to the Domestic Administrative
Agent;


(v)    as a condition precedent to such increase, the Parent Borrower shall have
delivered to the Domestic Administrative Agent a Pro Forma Compliance
Certificate demonstrating that after giving effect to such increase on a Pro
Forma Basis the Credit Parties are in compliance with the financial covenants
set forth in Section 8.10;


(vi)    as a condition precedent to such increase, the Parent Borrower shall
deliver to the Domestic Administrative Agent a certificate of each Credit Party
dated as of the date of such increase signed by a Responsible Officer of such
Credit Party (A) certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to such increase, and (B) in the case of the
Parent Borrower, certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article VI and the
other Credit Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that for purposes of this Section
2.02(g), the representations and warranties contained in Section 6.01 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 7.01, and (2) no Default or Event of Default
exists; and


(vii)    Schedule 2.01 shall be deemed revised to include any increase to the
Aggregate Revolving Commitments pursuant to this Section 2.02(g) and to include
thereon any Person that becomes a Lender pursuant to this Section 2.02(g).


Each Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the







--------------------------------------------------------------------------------





Commitments under this Section, it being understood and agreed that the
applicable Borrower may use the proceeds of advances under such increased
Commitments to fund such prepayments.


2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the Domestic
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the
Availability Period, to issue Domestic Letters of Credit denominated in Dollars
for the account of the Parent Borrower or any of its Subsidiaries, and to amend
or extend Domestic Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Domestic Letters of
Credit; and (B) the Lenders severally agree to participate in Domestic Letters
of Credit issued for the account of the Parent Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Domestic Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Parent Borrower for the issuance or amendment of a
Domestic Letter of Credit shall be deemed to be a representation by the Parent
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Parent Borrower’s ability to
obtain Domestic Letters of Credit shall be fully revolving, and accordingly the
Parent Borrower may, during the foregoing period, obtain Domestic Letters of
Credit to replace Domestic Letters of Credit that have expired or that have been
drawn upon and reimbursed.


(ii)    Subject to the terms and conditions set forth herein, (A) the Canadian
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the
Availability Period, to issue Canadian Letters of Credit denominated in Dollars
or Canadian Dollars for the account of the Canadian Borrower or any of its
Subsidiaries, and to amend or extend Canadian Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Canadian Letters of Credit; and (B) the Lenders severally agree to
participate in Canadian Letters of Credit issued for the account of the Canadian
Borrower or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Canadian Letter of
Credit, (w) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (x) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, (y) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit and (z) the Total Revolving Canadian
Outstandings shall not exceed the Canadian Borrower Sublimit. Each request by
the Canadian Borrower for the issuance or amendment of a Canadian Letter of
Credit shall be deemed to be a representation by the Canadian Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Canadian Borrower’s ability to obtain
Canadian Letters of Credit shall be fully revolving, and accordingly the
Canadian Borrower may, during the foregoing period, obtain Canadian Letters of







--------------------------------------------------------------------------------





Credit to replace Canadian Letters of Credit that have expired or that have been
drawn upon and reimbursed.


(iii)    No L/C Issuer shall issue any Letter of Credit if:


(A)     subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or


(B)    the expiry date of such requested Letter of Credit would occur after the
Maturity Date, unless all the Lenders have approved such expiry date.


(iv)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to such L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;


(C)    (i) except as otherwise agreed by the Domestic Administrative Agent and
the Domestic L/C Issuer, such Domestic Letter of Credit is in an initial stated
amount less than $250,000 or (ii) except as otherwise agreed by Canadian
Administrative Agent and the Canadian L/C Issuer, such Canadian Letter of Credit
is in an initial stated amount less than $100,000;


(D)    such Letter of Credit is to be denominated in a currency other than (1)
Dollars, in the case of Domestic Letters of Credit, or (2) Dollars or Canadian
Dollars, in the case of Canadian Letters of Credit; or


(E)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the applicable
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.


(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form







--------------------------------------------------------------------------------





under the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.


(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agents in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the applicable L/C
Issuer (with a copy to the applicable Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a Borrowing
Officer of the applicable Borrower. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the applicable Administrative Agent
not later than 11:00 a.m. at least five (5) Business Days (or such later date
and time as the applicable Administrative Agent and the applicable L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit and (H) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may reasonably require.
Additionally, each Borrower shall furnish to the applicable L/C Issuer and the
applicable Administrative Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or such Administrative Agent may reasonably
require.


(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the applicable Administrative Agent (by
telephone or in writing) that such Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, such
L/C Issuer will provide such Administrative Agent with a copy thereof. Unless
the applicable L/C Issuer has received written notice from any Lender, the
applicable Administrative Agent or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article V shall not
be satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower or the applicable Subsidiary or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices.







--------------------------------------------------------------------------------





Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.


(iii)    If a Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the applicable Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time up to an
expiry date not later than the Maturity Date; provided, however, that such L/C
Issuer shall not permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (iii) or (iv) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the applicable Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
applicable Administrative Agent, any Lender or the applicable Borrower that one
or more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each case directing such L/C Issuer not to permit such
extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, each L/C Issuer will also deliver to the applicable
Borrower and the applicable Administrative Agent a true and complete copy of
such Letter of Credit or amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the applicable Borrower and the applicable Administrative Agent thereof. In the
case of a Letter of Credit denominated in Canadian Dollars, the Canadian
Borrower shall reimburse the Canadian L/C Issuer in Canadian Dollars, unless (A)
such L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars or (B) in the absence of any such requirement
for reimbursement in Dollars, the Canadian Borrower shall have notified such L/C
Issuer promptly following receipt of the notice of drawing that the Canadian
Borrower will reimburse such L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Canadian Dollars, the Canadian L/C Issuer shall notify the Canadian Borrower of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
an L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by an L/C Issuer under a Letter of
Credit to be reimbursed in Canadian Dollars (each such date, an “Honor Date”),
the applicable Borrower shall reimburse such L/C Issuer through the applicable
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the applicable Borrower fails to so reimburse such L/C







--------------------------------------------------------------------------------





Issuer by such time, the applicable Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in Canadian Dollars) (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the applicable Borrower shall be deemed to have requested a Revolving Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
(y) with respect to a Borrowing of the Canadian Borrower, the Total Revolving
Canadian Outstandings shall not exceed the Canadian Borrower Sublimit. Any
notice given by an L/C Issuer or an Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the applicable Administrative Agent may apply Cash
Collateral provided for this purpose) to the applicable Administrative Agent for
the account of the applicable L/C Issuer in Dollars at the applicable
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by such Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Parent Borrower or the
Canadian Borrower, as applicable, in such amount. The applicable Administrative
Agent shall remit the funds so received to the applicable L/C Issuer in Dollars.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the applicable Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.


(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the applicable Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section







--------------------------------------------------------------------------------





5.02 (other than delivery by the applicable Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
applicable Borrower to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)    If any Lender fails to make available to the applicable Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through such Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the Overnight Rate. A
certificate of the applicable L/C Issuer submitted to any Lender (through the
applicable Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the applicable
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the applicable Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by such Administrative Agent), such Administrative Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by such Administrative Agent.


(ii)    If any payment received by an Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to such Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of such Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Overnight Rate from
time to time in effect. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.


(e)    Obligations Absolute. The obligation of the applicable Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
issued for its account or the account of its Subsidiaries and to repay each L/C
Borrowing with respect to such Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Credit Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions







--------------------------------------------------------------------------------





contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(v)    any adverse change in the relevant exchange rate or in the availability
of Canadian Dollars to the Canadian Borrower or any Subsidiary or in the
relevant currency market generally; or


(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower or any
Subsidiary.


Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly notify the applicable L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid;
provided, however, that nothing in the foregoing shall limit the Borrowers’
rights under the proviso in the penultimate sentence of Section 2.03(f).


(f)    Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agents, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agents, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against an L/C Issuer, and
an L/C Issuer may be liable to a Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after







--------------------------------------------------------------------------------





the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
such L/C Issuer is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, each L/C Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the applicable Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.


(h)    Letter of Credit Fees. The Parent Borrower shall pay, or cause the
Canadian Borrower to pay, to the Domestic Administrative Agent or the Canadian
Administrative Agent, as applicable, for the account of each Lender in
accordance with its Applicable Percentage, in Dollars or Canadian Dollars, as
applicable, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit issued to or for the account of such Borrower equal to the Applicable
Rate times the Dollar Equivalent of the daily maximum amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Requirement
of Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit and on the Maturity Date. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Parent Borrower shall pay directly to the Domestic L/C Issuer for
its own account, in Dollars, a fronting fee with respect to each Domestic Letter
of Credit, at the rate per annum specified in the Fee Letter, computed on the
actual daily maximum amount available to be drawn under such Domestic Letter of
Credit (whether or not such maximum amount is then in effect under such Domestic
Letter of Credit) and on a quarterly basis in arrears. The Canadian Borrower
shall pay or cause to be paid directly to the Canadian L/C Issuer for its own
account, in Canadian Dollars, a fronting fee with respect to each Canadian
Letter of Credit, at the rate per annum specified in the Fee Letter, computed on
the Dollar Equivalent of the actual daily maximum amount available to be drawn
under such Canadian Letter of Credit (whether or not such maximum amount is then
in effect under such Canadian Letter of Credit) and on a quarterly basis in
arrears. Such fronting fees shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit and on the Maturity Date. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the applicable Borrower shall pay directly to the applicable L/C
Issuer, for its own account, in Dollars or Canadian







--------------------------------------------------------------------------------





Dollars, as applicable, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary of a Borrower, the applicable Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. Each Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of its respective Subsidiaries
inures to the benefit of such Borrower, and that such Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.


2.04    Swing Line Loans.


(a)    (i)    Subject to the terms and conditions set forth herein, the Domestic
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Domestic Swing
Line Loan”) to the Parent Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Domestic Swing Line Sublimit; provided,
however, that after giving effect to any Domestic Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment, and
provided, further, that the Parent Borrower shall not use the proceeds of any
Domestic Swing Line Loan to refinance any outstanding Swing Line Loan. Within
the foregoing limits, and subject to the other terms and conditions hereof, the
Parent Borrower may borrow under this Section 2.04, prepay under Section 2.05,
and reborrow under this Section 2.04. Each Domestic Swing Line Loan shall bear
interest, (i) unless otherwise agreed by the Parent Borrower and the Domestic
Swing Line Lender, at a rate based on the Daily Floating Eurodollar Rate or (ii)
at a rate based on the Base Rate. Immediately upon the making of a Domestic
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Domestic Swing Line Lender a risk
participation in such Domestic Swing Line Loan in an amount equal to the product
of such Lender’s Applicable Percentage times the amount of such Domestic Swing
Line Loan.


(ii)    Subject to the terms and conditions set forth herein, the Canadian Swing
Line Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, to make loans (each such loan, a “Canadian Swing
Line Loan”) to the Canadian Borrower in Dollars or Canadian Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Canadian Swing Line
Sublimit; provided, however, that after giving effect to any Canadian Swing Line
Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment and (iii) the Total Canadian Revolving Outstandings shall
not exceed the Canadian Borrower Sublimit and provided, further, that the
Canadian Borrower shall not use the proceeds of any Canadian Swing Line Loan to
refinance any outstanding Swing Line Loan. Within







--------------------------------------------------------------------------------





the foregoing limits, and subject to the other terms and conditions hereof, the
Canadian Borrower may borrow under this Section 2.04, prepay under Section 2.05,
and reborrow under this Section 2.04. Each Canadian Swing Line Loan shall bear
interest (i) unless otherwise agreed by the Canadian Borrower and the Canadian
Swing Line Lender, at a rate based on the Daily Floating Eurodollar Rate or (ii)
at a rate based on the Base Rate. Immediately upon the making of a Canadian
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Canadian Swing Line Lender a risk
participation in such Canadian Swing Line Loan in an amount equal to the product
of such Lender’s Applicable Percentage times the amount of such Canadian Swing
Line Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing of Domestic Swing Line
Loans shall be made upon the Parent Borrower’s irrevocable notice to the
Domestic Swing Line Lender and the Domestic Administrative Agent, which may be
given by telephone. Each Swing Line Borrowing of Canadian Swing Line Loans shall
be made upon the Canadian Borrower’s irrevocable notice to the Canadian Swing
Line Lender and the Canadian Administrative Agent, which may be given by
telephone. Each such notice must be received by the applicable Swing Line Lender
and the applicable Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $500,000 for Domestic Swing Line Loans
and $250,000 for Canadian Swing Line Loans, and, integral multiples of $100,000
in excess thereof, (ii) the interest rate applicable to such Swing Line Loan,
(iii) for Canadian Swing Line Loans, the currency of the Loans to be borrowed
and (iv) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the applicable Swing
Line Lender and the applicable Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Borrowing Officer of the
applicable Borrower. Promptly after receipt by a Swing Line Lender of any
telephonic Swing Line Loan Notice, the applicable Swing Line Lender will confirm
with the applicable Administrative Agent (by telephone or in writing) that such
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify such Administrative Agent (by telephone or in
writing) of the contents thereof. Unless such Swing Line Lender has received
notice (by telephone or in writing) from such Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing such Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, such Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower.


(c)    Refinancing of Swing Line Loans.


(i)    The Domestic Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Parent Borrower (which hereby
irrevocably requests and authorizes the Domestic Swing Line Lender to so request
on its behalf), that each Lender make a Base Rate Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of Domestic Swing Line Loans
then outstanding. The Canadian Swing Line Lender at any time in its sole and
absolute discretion may request, on behalf of the Canadian Borrower (which
hereby irrevocably requests and authorizes the Canadian Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Canadian Swing
Line Loans then outstanding. Such requests shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 5.02 (other than the delivery of
a Loan Notice) and provided that, after giving effect to such Borrowing, (x) the







--------------------------------------------------------------------------------





Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (y) with respect to a Borrowing of the Canadian Borrower, the
Total Revolving Canadian Outstandings shall not exceed the Canadian Borrower
Sublimit. Each Swing Line Lender shall furnish the applicable Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
applicable Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Domestic Administrative Agent in Same Day Funds (and the Administrative
Agents may apply Cash Collateral available with respect to the Domestic Swing
Line Loan) for the account of the Domestic Swing Line Lender at the Domestic
Administrative Agent’s Office for Dollar-denominated deposits not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Parent Borrower in such amount. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Canadian Administrative Agent in Same Day
Funds (and the Administrative Agents may apply Cash Collateral available with
respect to the Canadian Swing Line Loan) for the account of the Canadian Swing
Line Lender at the Canadian Administrative Agent’s Office for Canadian
Dollar-denominated deposits or Dollar-denominated deposits, as applicable, not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Canadian Borrower in such amount.
Each Administrative Agent shall remit the funds so received to the applicable
Swing Line Lender.


(ii)    If for any reason any Domestic Swing Line Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Domestic Swing Line Lender as set forth
herein shall be deemed to be a request by the Domestic Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Domestic Swing
Line Loan and each Lender’s payment to the Domestic Administrative Agent for the
account of the Domestic Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation. If for any reason any
Canadian Swing Line Loan cannot be refinanced by such a Revolving Borrowing in
accordance with Section 2.04(c)(i), the request for Base Rate Loans submitted by
the Canadian Swing Line Lender as set forth herein shall be deemed to be a
request by the Canadian Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Canadian Swing Line Loan and each Lender’s payment
to the Canadian Administrative Agent for the account of the Canadian Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)    If any Lender fails to make available to the applicable Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the applicable Swing Line
Lender shall be entitled to recover from such Lender (acting through the
applicable Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the applicable Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
applicable Swing Line Lender in connection with the foregoing. A certificate of
the applicable Swing Line Lender submitted to any Lender (through the applicable
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim,







--------------------------------------------------------------------------------





recoupment, defense or other right that such Lender may have against a Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 5.02. No such purchase
or funding of risk participations shall relieve or otherwise impair the
obligation of each Borrower to repay its Swing Line Loans, together with
interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender.


(ii)    If any payment received by a Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its Applicable
Percentage thereof on demand of the applicable Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
applicable Administrative Agent will make such demand upon the request of the
applicable Swing Line Lender. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the applicable Borrower for interest on the Swing
Line Loans. Until each Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Domestic Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Domestic Swing
Line Lender. Until each Lender funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Canadian Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Canadian Swing Line Lender.


(f)    Payments Directly to Swing Line Lenders. The Parent Borrower shall make
all payments of principal and interest in respect of the Domestic Swing Line
Loans directly to the Domestic Swing Line Lender. The Canadian Borrower shall
make all payments of principal and interest in respect of the Canadian Swing
Line Loans directly to the Canadian Swing Line Lender.


2.05    Prepayments.


(a)    Voluntary Prepayments.


(i)    Revolving Loans. Each Borrower may, upon notice from the applicable
Borrower to the applicable Administrative Agent, at any time or from time to
time voluntarily prepay its Revolving Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received (1) with respect to
Loans made to the Parent Borrower, by the Domestic Administrative Agent not
later than 11:00 a.m. (x) three Business Days prior to any date of prepayment of
Eurodollar







--------------------------------------------------------------------------------





Rate Loans, and (y) on the date of prepayment of Base Rate Loans and (2) with
respect to Loans made to the Canadian Borrower, by the Canadian Administrative
Agent not later than 11:00 a.m. (x) four Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (y) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding) and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid. The applicable Administrative Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided, that, a
notice of prepayment of Revolving Loans may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be extended or revoked by the Parent Borrower (by notice to the
applicable Administrative Agent on or prior to the specified effective date) if
such condition is not satisfied. Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.


(ii)    Swing Line Loans. Each Borrower may, upon notice to the applicable Swing
Line Lender (with a copy to the applicable Administrative Agent), at any time or
from time to time, voluntarily prepay its Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the applicable Swing Line Lender and the applicable Administrative Agent not
later than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment
shall be (x) with respect to Domestic Swing Line Loans, in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal thereof then outstanding) and (y) with respect to
Canadian Swing Line Loans, in a minimum principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that, a notice of prepayment of
Swing Line Loans may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
extended or revoked by the Parent Borrower (by notice to the applicable Swing
Line Lender on or prior to the specified effective date) if such condition is
not satisfied.


It is understood and agreed that voluntary prepayments made by the Canadian
Borrower shall only be applied to payment of the Canadian Obligations.


(b)    Mandatory Prepayments of Loans.


(i)    Revolving Commitments. If for any reason the Total Revolving Outstandings
at any time exceed the Aggregate Revolving Commitments then in effect, each
Borrower shall immediately prepay its Revolving Loans and/or the Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full of the Revolving Loans and the Swing Line
Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.







--------------------------------------------------------------------------------







(ii)    Loans and Letters of Credit of the Canadian Borrower. If any
Administrative Agent notifies the Borrowers at any time that the Total Revolving
Canadian Outstandings exceed the Canadian Borrower Sublimit then in effect, the
Canadian Borrower shall immediately prepay its Loans and/or Cash Collateralize
the L/C Obligations in the amount necessary to eliminate such excess; provided,
however, that the Canadian Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(ii) unless, after the
prepayment in full of all Loans of the Canadian Borrower outstanding at such
time, the Total Revolving Canadian Outstandings at such time exceeds the
Canadian Borrower Sublimit.


(iii)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied to Revolving Loans and Swing
Line Loans and (after all Revolving Loans and Swing Line Loans have been repaid)
to Cash Collateralize L/C Obligations. It is understood and agreed that
mandatory prepayments made by the Canadian Borrower shall only be applied to the
Canadian Obligations.


Within the parameters of the applications set forth above, prepayments shall be
applied first ratably to Base Rate Loans and Daily Floating Eurodollar Rate
Swing Line Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities. All prepayments under this Section 2.05(b) shall be subject
to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.


2.06    Termination or Reduction of Aggregate Revolving Commitments.


(a)    Optional Reductions. The Parent Borrower may, upon notice to the Domestic
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments to an amount
not less than the Outstanding Amount of Revolving Loans, Swing Line Loans and
L/C Obligations; provided that (i) any such notice shall be received by the
Administrative Agents not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction (provided, that, a notice of termination of
the Aggregate Revolving Commitments may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be extended or revoked by the Parent Borrower (by notice to the Domestic
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied), (ii) any such partial reduction shall be in an
aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Parent Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Domestic Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Domestic Swing Line
Loans would exceed the Domestic Swing Line Sublimit, (D) the Canadian Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Canadian Swing Line Loans would exceed the
Canadian Swing Line Sublimit or (E) the Canadian Borrower Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Canadian Outstandings would exceed the Canadian Borrower Sublimit.


(b)    Mandatory Reductions. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit, the Canadian Borrower Sublimit, the Canadian Swing Line
Sublimit or the Domestic Swing Line Sublimit exceed the Aggregate Revolving
Commitments at such time, the Letter of Credit Sublimit, the Canadian Borrower
Sublimit, the Canadian







--------------------------------------------------------------------------------





Swing Line Sublimit or the Domestic Swing Line Sublimit, as the case may be,
shall be automatically reduced by the amount of such excess.


(c)    Notice. The Domestic Administrative Agent will promptly notify the
Lenders of any termination or reduction of the Letter of Credit Sublimit, the
Domestic Swing Line Sublimit, the Canadian Swing Line Sublimit, the Canadian
Borrower Sublimit or the Aggregate Revolving Commitments under this Section
2.06. Upon any reduction of the Aggregate Revolving Commitments, the Revolving
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Aggregate
Revolving Commitments accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.


2.07    Repayment of Loans.


(a)    Revolving Loans. Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of its Revolving Loans outstanding on such
date.


(b)    Swing Line Loans. Each Borrower shall repay each Swing Line Loan made to
it on the earliest to occur of (i) the date within one (1) Business Day of
demand therefor by the applicable Swing Line Lender, (ii) the date ten (10)
Business Days after such Swing Line Loan is made and (iii) the Maturity Date.


It is understood and agreed that the Canadian Borrower shall only be obligated
to repay the Canadian Obligations.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Rate for Eurodollar Rate Loans,
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans, (iii) each Domestic Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to (A) unless otherwise
agreed by the Parent Borrower and the Domestic Swing Line Lender, the Daily
Floating Eurodollar Rate plus the Applicable Rate or (B) the Base Rate plus the
Applicable Rate and (iv) each Canadian Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (A) unless otherwise agreed by the Canadian Borrower and
the Canadian Swing Line Lender, the Daily Floating Eurodollar Rate plus the
Applicable Rate or (B) the Base Rate plus the Applicable Rate. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a calculation that is less than zero,
such calculation shall be deemed zero for purposes of this Agreement.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.







--------------------------------------------------------------------------------







(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the principal amount of all outstanding Obligations hereunder shall bear
interest at a fluctuating rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)    Facility Fee. The Parent Borrower shall pay to the Domestic
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a facility fee in Dollars (the “Facility Fee”) at a rate
per annum equal to the Applicable Rate times the actual daily amount of the
Aggregate Revolving Commitments (or, if the Aggregate Revolving Commitments have
terminated, on the Outstanding Amount of all Revolving Loans, Swing Line Loans
and L/C Obligations), regardless of usage, subject to adjustment as provided in
Section 2.15. The Facility Fee shall accrue at all times during the Availability
Period (and thereafter so long as any Revolving Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the fifteenth (15th) calendar day following the last day
of the applicable calendar quarter, commencing with the first such date to occur
after the Closing Date, and on the Maturity Date (and, if applicable, thereafter
on demand); provided, that (A) no Facility Fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (B) any Facility Fee accrued with respect to the Revolving Commitment
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Parent
Borrower so long as such Lender shall be a Defaulting Lender. The Facility Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.


(b)    Fee Letter. The Parent Borrower shall pay to MLPFS and the Domestic
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall be non-refundable for any reason whatsoever.





























--------------------------------------------------------------------------------





2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) and Loans pursuant to
which interest accrues at the CDOR Rate shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by an Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent Borrower or for any other reason, the Parent
Borrower or the Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Parent Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Parent Borrower shall immediately and
retroactively be obligated to pay to the applicable Administrative Agent for the
account of the applicable Lenders, promptly on demand by the applicable
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Parent Borrower under the Bankruptcy
Code of the United States, automatically and without further action by any
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of any Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article IX. The Parent Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Revolving Commitments
and the repayment of all other Obligations hereunder.


(c)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.


2.11    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the applicable
Administrative Agent in the ordinary course of business. The accounts or records
maintained by each Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to each Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the applicable Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
applicable Administrative Agent in respect of such matters, the accounts and
records of such Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the applicable Administrative
Agent, the applicable Borrower shall execute and deliver to such Lender (through
such Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
(i)







--------------------------------------------------------------------------------





in the case of Revolving Loans, be in the form of Exhibit 2.11(a)(i) (a
“Revolving Note”), (ii) in the case of a Domestic Swing Line Loan, be in the
form of Exhibit 2.11(a)(ii) (a “Domestic Swing Line Note”) and (iii) in the case
of a Canadian Swing Line Loan, be in the form of Exhibit 2.11(a)(iii) (a
“Canadian Swing Line Note”). Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and each Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agents and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agents shall
control in the absence of manifest error.
 
2.12    Payments Generally; Administrative Agents’ Clawback.


(a)    General. All payments to be made by each Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Parent
Borrower hereunder shall be made to the Domestic Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the Domestic
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the dates specified herein. Except as otherwise expressly provided
herein, all payments by the Canadian Borrower hereunder shall be made to the
Canadian Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Canadian Administrative Agent’s Office in the
applicable currency and in Same Day Funds not later than (x) the Applicable Time
specified by the Canadian Administrative Agent on the dates specified herein,
with respect to payments in Canadian Dollars and (y) 2:00 p.m. on the dates
specified herein, with respect to payments in Dollars. The Canadian
Administrative Agent shall provide copies of all related correspondence with the
Canadian Borrower to the Parent Borrower. Without limiting the generality of the
foregoing, the Domestic Administrative Agent may require that any payments due
under this Agreement be made in the United States and the Canadian
Administrative Agent may require that any payments due from the Canadian
Borrower under this Agreement be made in Canada. If, for any reason, the
Canadian Borrower is prohibited by any Requirement of Law from making any
required payment hereunder in Canadian Dollars, the Canadian Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Canadian Dollar payment
amount. The applicable Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the applicable Administrative Agent
(i) after 2:00 p.m., in the case of payments by the Parent Borrower, or (ii) (x)
after the Applicable Time specified by the Canadian Administrative Agent in the
case of payments by the Canadian Borrower in Canadian Dollars or (y) after 2:00
p.m. in the case of payments by the Canadian Borrower in Dollars, shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Subject to the definition of “Interest
Period”, if any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agents. Unless the
applicable Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in
the case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on
the date of such Borrowing) that such Lender will not make available to such
Administrative Agent such Lender’s share of such Revolving Borrowing, such
Administrative Agent may assume that such Lender has made such share available
on such date in







--------------------------------------------------------------------------------





accordance with Section 2.02 (or, in the case of any Revolving Borrowing of Base
Rate Loans, that such Lender has made such share available in accordance with
and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the applicable Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to such
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to such Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate and (B) in the case of a payment to be made by a
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the applicable Administrative Agent for
the same or an overlapping period, such Administrative Agent shall promptly
remit to such Borrower the amount of such interest paid by such Borrower for
such period. If such Lender pays its share of the applicable Revolving Borrowing
to the applicable Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Revolving Borrowing. Any payment by a
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the applicable
Administrative Agent.


(ii)    Payments by Borrowers; Presumptions by Administrative Agents. Unless the
applicable Administrative Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to such Administrative
Agent for the account of the Lenders or an L/C Issuer hereunder that such
Borrower will not make such payment, such Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as the case may be, the amount due. In such event, if the applicable
Borrower has not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
applicable Administrative Agent forthwith on demand the amount so distributed to
such Lender or such L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the applicable Administrative Agent, at the
Overnight Rate.


A notice of an Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
an Administrative Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by such Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, such Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).









--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify each Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to a Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


2.14    Cash Collateral.


(a)    Certain Credit Support Events. Upon the request of an Administrative
Agent or an L/C Issuer (i) if an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing or (ii) if, as of the date that is ten (10) Business Days prior to
the Maturity Date, any L/C Obligation for any reason remains outstanding, the
applicable Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations of such Borrower. At any time that
there shall exist a Defaulting Lender, immediately upon the request of an
Administrative Agent, an L/C Issuer or a Swing Line Lender, the Parent Borrower
shall deliver to the Domestic Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Domestic Administrative
Agent. Each Borrower, and to the extent provided by any Lender, such Lender,
hereby grants







--------------------------------------------------------------------------------





to (and subjects to the control of) the Domestic Administrative Agent, for the
benefit of the Administrative Agents, the L/C Issuers and the Lenders (including
the Swing Line Lenders) and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Domestic
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Domestic Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Parent
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Domestic Administrative Agent, pay or provide to the Domestic Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, (i) Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied in satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided herein and (ii) Cash Collateral provided by the Canadian Borrower shall
be applied only to the Canadian Obligations.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Domestic Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 9.03) and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or applicable Swing Line Lender,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.


2.15    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirement of Law:


(i)    Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by an Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
applicable Administrative Agent by that Defaulting Lender pursuant to Section
11.08), shall be applied at such time or times as may be determined by the
Domestic Administrative Agent as follows: first, to the payment of any amounts
owing by that Defaulting Lender to the Administrative Agents hereunder; second,
to the payment on a pro rata basis of any amounts owing by that Defaulting
Lender to the L/C Issuers or Swing Line Lenders hereunder; third, if so
determined by the Domestic Administrative Agent or requested by the L/C Issuers
or Swing Line Lenders, to







--------------------------------------------------------------------------------





be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan or Letter of Credit; fourth,
as the Borrowers may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Domestic Administrative Agent; fifth, if so determined by the Domestic
Administrative Agent and the Parent Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuers or Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or any Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any of the Borrowers as a result of any judgment
of a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees. The Defaulting Lender (x) shall be entitled to receive
fees payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Revolving Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14 and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(h).


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (x) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (y) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender. Subject to
Section 11.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a Lender that
is not a Defaulting Lender as a result of such Lender’s increased exposure
following such reallocation.


(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agents, the
Swing Line Lenders and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agents will so notify the parties hereto,







--------------------------------------------------------------------------------





whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agents may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.


ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Credit Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable Laws.
If any applicable Laws (as determined in the good faith discretion of the
applicable Administrative Agent or the applicable Credit Party) require the
deduction or withholding of any Tax from any such payment by the applicable
Administrative Agent or a Credit Party, then such Administrative Agent or such
Credit Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If any Credit Party or any Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) such Administrative Agent shall withhold or make such deductions as are
determined by such Administrative Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Internal
Revenue Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(iii)    If any Credit Party or any Administrative Agent shall be required by
any applicable Laws other than the Internal Revenue Code to withhold or deduct
any Taxes from any payment, then (A) such Credit Party or such Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Credit Party or such
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding







--------------------------------------------------------------------------------





or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the applicable Administrative Agent timely reimburse it for the
payment of, any Other Taxes.


(c)    Tax Indemnifications.
(i)    Each of the Credit Parties shall, and does hereby, jointly and severally
(subject to the last sentence of this Section 3.01(c)(i)) indemnify each
Recipient, and shall make payment in respect thereof within 30 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Parent Borrower by a Lender or an L/C Issuer (with
a copy to the applicable Administrative Agent), or by the applicable
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error. Each of the Credit Parties
shall, and does hereby, jointly and severally indemnify each Administrative
Agent, and shall make payment in respect thereof within 30 days after demand
therefor, for any amount which a Lender or an L/C Issuer for any reason fails to
pay indefeasibly to the applicable Administrative Agent as required pursuant to
Section 3.01(c)(ii) below. Notwithstanding the foregoing, the Canadian Borrower
shall have no obligations under this paragraph other than for Indemnified Taxes
or Other Taxes in each case related to the Canadian Obligations.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) each Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Credit Party has not already indemnified such Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Party to do
so), and (y) each Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or such L/C Issuer, in
each case, that are payable or paid by such Administrative Agent or a Credit
Party in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the applicable Administrative Agent shall be conclusive absent
manifest error. Each Lender and each L/C Issuer hereby authorizes each
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Credit Document against any amount due to such Administrative Agent
under this clause (ii).


(d)    Evidence of Payments. Upon request by the Parent Borrower or the
applicable Administrative Agent, as the case may be, after any payment of Taxes
by any Credit Party or by the applicable Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Parent Borrower shall deliver to
the applicable Administrative Agent or the applicable Administrative Agent shall
deliver to the Parent Borrower, as the case may be, the original or a certified
copy of a receipt issued by such







--------------------------------------------------------------------------------





Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Parent Borrower or the applicable Administrative Agent, as
the case may be.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Parent Borrower and the applicable Administrative Agent, at the
time or times reasonably requested by the Parent Borrower or such Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Parent Borrower or such
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Parent Borrower or the applicable Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Parent Borrower or such Administrative Agent as will enable the Parent Borrower
or such Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable Law other than the Internal Revenue Code to comply with
the requirements for exemption or reduction of withholding tax in the applicable
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Parent Borrower and
each Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or either Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding;
(B)    any Foreign Lender shall deliver to the Parent Borrower and each
Administrative Agent, to the extent such Foreign Lender is legally entitled to
do so (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Parent
Borrower or either Administrative Agent), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;







--------------------------------------------------------------------------------





(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01 – A to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of a Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.01 – B or Exhibit 3.01 – C IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01 – D on behalf of each such direct and indirect
partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and each Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or either
Administrative Agent) executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Parent
Borrower or either Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Parent Borrower and each
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Parent Borrower or either Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Parent Borrower or either
Administrative Agent as may be necessary for the Parent Borrower and each
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Parent Borrower and each Administrative Agent in writing of
its legal inability to do so.







--------------------------------------------------------------------------------







(iv)    In the case of a Lender that is disregarded as an entity separate from
its owner for U.S. federal income tax purposes, such Lender shall be deemed to
comply with the requirements of Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(C) if such requirements are met by the owner as if it were a Lender.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall either Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by any Credit
Party or with respect to which any Credit Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Credit Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Credit Party under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Credit Party, upon the request of the Recipient, agrees to
repay the amount paid over to such Credit Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Credit
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of either Administrative Agent or any assignment
of rights by, or the replacement of, a Lender or an L/C Issuer, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality.


If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, the CDOR Rate or the Daily
Floating Eurodollar Rate (in each case, whether denominated in Dollars or
Canadian Dollars) or to determine or charge interest rates based upon the
Eurodollar Rate, the CDOR Rate or the Daily Floating Eurodollar Rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or Canadian
Dollars in the applicable interbank market for such currency, then, on notice
thereof by such Lender to the Borrowers through the applicable Administrative
Agent, (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or Daily Floating Eurodollar Rate Swing Line Loans, in each case in the
affected currency or currencies, or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate or the
CDOR Rate component of the Base Rate, the interest rate on which Base Rate Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the applicable Administrative Agent without reference to the Eurodollar Rate
component







--------------------------------------------------------------------------------





of the Base Rate or the CDOR Rate component of the Base Rate, as applicable, in
each case until such Lender notifies such Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) each Borrower shall, upon demand from such Lender
(with a copy to the applicable Administrative Agent), prepay or, if applicable,
convert all such Eurodollar Rate Loans or Daily Floating Eurodollar Rate Swing
Line Loans, as applicable, of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate or the CDOR Rate component of the
Base Rate, as applicable), either (A) in the case of Eurodollar Rate Loans on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(B) in the case of Daily Floating Eurodollar Rate Swing Line Loans, immediately
and (y) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurodollar Rate or the CDOR Rate, the
applicable Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof or CDOR Rate component thereof, as applicable,
until such Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Eurodollar Rate or the CDOR Rate, as applicable. Upon any such
prepayment or conversion, each Borrower shall also pay accrued interest on the
amount so prepaid or converted.


Each Lender at its option may make any Credit Extension to any Borrower by
causing any domestic or foreign branch or Affiliate of such Lender (each a
“Designated Lender”) to make such Credit Extension (and in the case of an
Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Credit Extension in accordance with the terms of this Agreement; provided,
further, that if any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Designated Lender to perform its obligations hereunder or to
issue, make, maintain, fund or charge interest with respect to any Credit
Extension to any Borrower who is organized under the laws of a jurisdiction
other than the United States, a State thereof or the District of Columbia then,
on notice thereof by such Lender to the Parent Borrower through the applicable
Administrative Agent, and until such notice by such Lender is revoked, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension shall be suspended. Upon receipt of such
notice, the Credit Parties shall, take all reasonable actions requested by such
Lender to mitigate or avoid such illegality







































--------------------------------------------------------------------------------





3.03    Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or Canadian Dollars) are not being offered
to banks in the applicable interbank market for such currency for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b)  adequate and
reasonable means do not exist for determining (x) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan or
in connection with an existing or proposed Base Rate Loan (in each case, whether
denominated in Dollars or Canadian Dollars) or (y) the CDOR Rate in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) and (b) above, “Impacted Loans”), or (c) the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such Loan,
the applicable Administrative Agent will promptly notify the Borrowers and all
Lenders. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans in the affected currency or currencies shall be suspended
until the applicable Administrative Agent revokes such notice and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate or the CDOR Rate component of the
Base Rate, the utilization of the Eurodollar Rate component or the CDOR Rate
component, as applicable, in determining the Base Rate shall be suspended, in
each case until the applicable Administrative Agent revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Revolving Borrowing, conversion or continuation of Eurodollar Rate Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Revolving Borrowing of Base Rate
Loans in the amount specified therein.
Notwithstanding the foregoing, if the applicable Administrative Agent has made
the determination described in this section, such Administrative Agent, in
consultation with the Parent Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the applicable Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
section, (2) the applicable Administrative Agent or the Required Lenders notify
such Administrative Agent and the Parent Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the applicable
Administrative Agent and the Parent Borrower written notice thereof.


3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income







--------------------------------------------------------------------------------





Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)    impose on any Lender or any L/C Issuer or the applicable interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate or any Loan the interest on which is determined
by reference to the Daily Floating Eurodollar Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Parent
Borrower will pay or cause to be paid to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.


(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the applicable Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any
such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).







--------------------------------------------------------------------------------





3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the applicable Administrative Agent)
from time to time, the applicable Borrower shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Parent Borrower
pursuant to Section 11.13; or


(d)    any failure by the Canadian Borrower to make payment of any Loan (or
interest due thereon) denominated in Canadian Dollars on its scheduled due date
or any payment thereof in a different currency;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The applicable Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by each Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for







--------------------------------------------------------------------------------





the account of any Lender pursuant to Section 3.01, the Parent Borrower may
replace such Lender in accordance with Section 11.13.


3.07    Successor LIBOR.


Notwithstanding anything to the contrary in this Agreement or any other Credit
Documents, if the Domestic Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Parent Borrower or Required
Lenders notify the Domestic Administrative Agent (with, in the case of the
Required Lenders, a copy to Parent Borrower) that the Parent Borrower or
Required Lenders (as applicable) have determined, that:


(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or


(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Domestic Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”); or


(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;


then, reasonably promptly after such determination by the Domestic
Administrative Agent or receipt by the Domestic Administrative Agent of such
notice, as applicable, the Domestic Administrative Agent and the Parent Borrower
may enter into an amendment to this Agreement (without the requirement for any
Lender’s execution thereof) to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Domestic
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Parent Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Domestic Administrative Agent written
notice that such Required Lenders do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Domestic Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended (to the extent of
the affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Revolving Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in
the amount specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.









--------------------------------------------------------------------------------





3.08    Survival.


All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.


ARTICLE IV

GUARANTY


4.01    The Guaranty.


(a)    Each of the Subsidiary Guarantors hereby jointly and severally guarantees
to each Lender, each Administrative Agent and each other holder of the
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Subsidiary Guarantors hereby further agree that if any of the Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Subsidiary Guarantors will, jointly and severally, promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.


(b)    The Parent Borrower hereby guarantees to each Lender, each Administrative
Agent and each other holder of the Canadian Obligations as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Canadian
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Parent Borrower hereby
further agrees that if any of the Canadian Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory Cash Collateralization or otherwise), the Parent Borrower will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Canadian
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.


(c)    Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, the obligations of each Guarantor under this
Agreement and the other Credit Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.


4.02    Obligations Unconditional.


(a)    The obligations of the Subsidiary Guarantors under Section 4.01(a) are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Credit
Documents or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02(a) that the obligations of
the Subsidiary Guarantors hereunder shall be absolute and unconditional under
any and all circumstances. Each Subsidiary Guarantor agrees that such Subsidiary







--------------------------------------------------------------------------------





Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any Borrower or any other Subsidiary Guarantor for amounts
paid under this Article IV until such time as the Obligations have been paid in
full and the Commitments have expired or terminated.


(b)    The obligations of the Parent Borrower under Section 4.01(b) are
irrevocable, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents or any
other agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Canadian Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02(b) that the obligations of the Parent
Borrower hereunder shall be absolute and unconditional under any and all
circumstances. The Parent Borrower agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the Canadian
Borrower for amounts paid under this Article IV until such time as Canadian
Obligations have been paid in full and the Commitments have expired or
terminated.


(c)    Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:


(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(ii)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Contract between any Credit Party and any Swap Bank, or any
Treasury Management Agreement between any Credit Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Contracts or such Treasury Management Agreements shall be
done or omitted;


(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Swap Contract between any
Credit Party and any Swap Bank or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;


(iv)    any Lien granted to, or in favor of, any Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or


(v)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that an Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Contract between any Credit Party and any Swap
Bank or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any







--------------------------------------------------------------------------------





other agreement or instrument referred to in the Credit Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.


4.03    Reinstatement.


(a)    The obligations of the Subsidiary Guarantors under this Article IV shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify each Administrative Agent and each
Lender on demand for all reasonable out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of counsel)
incurred by such Administrative Agent or such Lender in connection with such
rescission or restoration, including any such reasonable out-of-pocket costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.


(b)    The obligations of the Parent Borrower under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Canadian Obligations is rescinded
or must be otherwise restored by any holder of any of the Canadian Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and the Parent Borrower agrees that it will indemnify each
Administrative Agent and each Lender on demand for all reasonable out-of-pocket
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) incurred by such Administrative Agent or such Lender in connection
with such rescission or restoration, including any such reasonable out-of-pocket
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.


4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05    Remedies.


(a)    The Subsidiary Guarantors agree that, to the fullest extent permitted by
law, as between the Subsidiary Guarantors, on the one hand, and the
Administrative Agents and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02) for purposes of Section 4.01(a) notwithstanding
any stay, injunction or other prohibition preventing such declaration (or
preventing the Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Obligations being deemed to have become automatically due and payable), the
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
4.01(a).


(b)    The Parent Borrower agrees that, to the fullest extent permitted by law,
as between the Parent Borrower, on the one hand, and the Administrative Agents
and the Lenders, on the other hand, the Canadian Obligations may be declared to
be forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02)







--------------------------------------------------------------------------------





for purposes of Section 4.01(b) notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Canadian Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Canadian Obligations being deemed
to have become automatically due and payable), the Canadian Borrower Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Parent Borrower for purposes of Section 4.01(b).


4.06    Rights of Contribution.


The Subsidiary Guarantors agree among themselves that, in connection with
payments made hereunder, each Subsidiary Guarantor shall have contribution
rights against the other Subsidiary Guarantors as permitted under applicable
law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Subsidiary Guarantors under the Credit
Documents and no Subsidiary Guarantor shall exercise such rights of contribution
until all Obligations have been paid in full and the Commitments have
terminated.


4.07    Guarantee of Payment; Continuing Guarantee.


(a)    The guarantee given by the Subsidiary Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising. The Lenders further agree that this
Guaranty may not be enforced against any director, officer, employee or
stockholder of the Subsidiary Guarantors.


(b)    The guarantee given by the Parent Borrower in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Canadian Obligations whenever arising. The Lenders further agree
that this Guaranty may not be enforced against any director, officer, employee
or stockholder of the Parent Borrower.
4.08    Keepwell.


Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Credit Party”)
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Credit Party with respect to such
Swap Obligation as may be needed by such Specified Credit Party from time to
time to honor all of its obligations under the Credit Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article IV voidable under
applicable Debtor Relief Laws, and not for any greater amount). The obligations
and undertakings of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full in accordance with the terms hereof and the other Credit
Documents and the Aggregate Revolving Commitments shall have expired or
terminated. Each Credit Party intends this Section to constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each Specified Credit Party for all purposes of the Commodity
Exchange Act. It is understood and agreed that the Canadian Borrower shall only
be obligated to repay the Canadian Obligations.











--------------------------------------------------------------------------------





ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    Conditions of Initial Credit Extension.


This Agreement shall become effective upon, and the obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to, the satisfaction of the following conditions precedent:


(a)    Credit Documents. Receipt by the Domestic Administrative Agent of
executed counterparts of this Agreement and the other Credit Documents, each
properly executed by a Responsible Officer of the signing Credit Party and, in
the case of this Agreement, by each Lender.


(b)    Opinions of Counsel. Receipt by the Domestic Administrative Agent of
favorable opinions of legal counsel to the Credit Parties, addressed to each
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Domestic Administrative Agent.


(c)    No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2010 in the business, operations, property or
financial condition of the Parent Borrower and its Subsidiaries, taken as a
whole.


(d)    Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of a Responsible Officer of the Parent
Borrower, threatened in any court or before an arbitrator or Governmental
Authority that would reasonably be expected to have a Material Adverse Effect.


(e)    Organization Documents, Resolutions, Etc. Receipt by the Domestic
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Domestic Administrative Agent and its legal counsel:


(i)    copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers and Borrowing
Officers of each Credit Party as the Domestic Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof and each Borrowing Officer thereof authorized to act as a Responsible
Officer or Borrowing Officer, as applicable, in connection with this Agreement
and the other Credit Documents to which such Credit Party is a party; and


(iii)    such documents and certifications as the Domestic Administrative Agent
may reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.


(f)    Closing Certificate. Receipt by the Domestic Administrative Agent of a
certificate signed by a Responsible Officer of the Parent Borrower certifying
that (i) the conditions specified in Sections 5.01(c) and (d) and Sections
5.02(a) and (b) have been satisfied and (ii) the Parent Borrower and its
Subsidiaries







--------------------------------------------------------------------------------





(after giving effect to the transactions contemplated hereby and the incurrence
of Indebtedness related thereto) are Solvent on a consolidated basis.


(g)    Termination of Existing Credit Agreement. Receipt by the Domestic
Administrative Agent of evidence that the Existing Credit Agreement has been
terminated.


(h)    Fees. Receipt by the Administrative Agents and the Lenders of any fees
required to be paid on or before the Closing Date.


(i)    Attorney Costs. Unless waived by the Administrative Agents, the Parent
Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agents).


(j)    Other. Receipt by the Administrative Agents and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
any Administrative Agent or any Lender.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the applicable
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.


5.02    Conditions to all Credit Extensions.


The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension is subject to the following conditions precedent:


(a)    The representations and warranties of the Borrowers and each other Credit
Party contained in Article VI or any other Credit Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 5.02, the representations and warranties contained in Section
6.01 shall be deemed to refer to the most recent statements furnished pursuant
to Section 7.01.


(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)    The applicable Administrative Agent and, if applicable, the applicable
L/C Issuer and/or the applicable Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.









--------------------------------------------------------------------------------





(d)    In the case of a Credit Extension to be denominated in Canadian Dollars,
there shall not have occurred any material change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Canadian Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in
Canadian Dollars), the Canadian Swing Line Lender (in the case of any Swing Line
Loan to be denominated in Canadian Dollars) or the Canadian L/C Issuer (in the
case of any Letter of Credit to be denominated in Canadian Dollars) would make
it impracticable for such Credit Extension to be denominated in Canadian
Dollars.


Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE VI

REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Agreement and to make the Credit
Extensions herein provided for, each Credit Party hereby represents and warrants
to each Administrative Agent and to each Lender, for itself and its respective
Subsidiaries, that:


6.01    Financial Condition.


The balance sheet and the related statements of income and of cash flows of the
Parent Borrower for fiscal year 2017 audited by Ernst & Young, L.L.P. present
fairly, in all material respects, the financial condition of the Parent Borrower
and its Subsidiaries on a consolidated basis as of such dates and results of
their operations on a consolidated basis for the period then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein).


6.02    No Change.


Since December 31, 2017 (and after delivery of annual audited financial
statements in accordance with Section 7.01(a), from the date of the most
recently delivered annual audited financial statements) there has been no
development or event which has had or would reasonably be expected to have a
Material Adverse Effect.


6.03    Corporate Existence; Compliance with Law.


Each of the Credit Parties and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite power and authority and the legal right to
own and operate all its material owned property, to lease the material property
it operates as lessee and to conduct the business in which it is currently
engaged, (c) is duly qualified to conduct business and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent that the failure to so qualify or be in good standing would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect and (d)
is in compliance with all Requirements of Law, except to the extent that the
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.













--------------------------------------------------------------------------------





6.04    Corporate Power; Authorization; Enforceable Obligations.


Each Credit Party has all necessary corporate or organizational power and
authority and the legal right to make, deliver and perform the Credit Documents
to which it is party and has taken all necessary limited liability company or
corporate action to authorize the execution, delivery and performance by it of
the Credit Documents to which it is party. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority is required in connection with the borrowings hereunder or with the
execution, delivery or performance of any Credit Document by any Credit Party
(other than those which have been obtained) or with the validity or
enforceability of any Credit Document against any Credit Party. Each Credit
Document to which it is a party has been duly executed and delivered on behalf
of such Credit Party. Each Credit Document to which it is a party constitutes a
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as enforceability may be
limited by applicable Debtor Relief Laws or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


6.05    No Legal Bar; No Default.


The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not (a) violate any
Requirement of Law or any Contractual Obligation of the Credit Parties or their
Subsidiaries (except (x) those as to which waivers or consents have been
obtained and/or (y) with respect to any violation of any such Contractual
Obligation, to the extent that such violation would not reasonably be expected
to have a Material Adverse Effect) and (b) will not result in, or require, the
creation or imposition of any Lien on any of its or their respective properties
or revenues pursuant to any Requirement of Law or material Contractual
Obligation. Neither any Credit Party nor any of their respective Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect which would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.


6.06    No Material Litigation.


No litigation, investigation or proceeding (including without limitation, any
environmental proceeding) of or before any arbitrator or Governmental Authority
is pending or, to the knowledge of a Responsible Officer of any Credit Party,
threatened in writing by or against any Credit Party or any of its Subsidiaries
or against any of its or their respective properties or revenues (a) with
respect to the Credit Documents or any Loan or any of the transactions
contemplated hereby, or (b) which would reasonably be expected to have a
Material Adverse Effect.


6.07    Investment Company Act.


No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.


6.08    Margin Regulations.


No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the FRB as now and from time to time
hereafter in effect. The Credit Parties and their Subsidiaries taken as a group
do not own “margin stock” except as identified in the financial statements
referred to in Section 7.01 and the







--------------------------------------------------------------------------------





aggregate value of all “margin stock” owned by the Credit Parties and their
Subsidiaries taken as a group does not exceed 25% of the value of their assets.


6.09    ERISA Compliance.


No Reportable Event has occurred and all “minimum required contributions”
(within the meaning of Section 412 of the Internal Revenue Code or Section 302
of ERISA) have been made during the five-year period prior to the date on which
this representation is made or deemed made with respect to any Plan, and each
Plan has complied in all material respects with the applicable provisions of
ERISA and the Internal Revenue Code, except to the extent that any such
occurrence or failure to comply would not reasonably be expected to have a
Material Adverse Effect. No termination of a Single Employer Plan has occurred
resulting in any liability that has remained underfunded, and no Lien in favor
of the PBGC or a Plan has arisen, during such five-year period which would
reasonably be expected to have a Material Adverse Effect. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount
which, as determined in accordance with GAAP, would reasonably be expected to
have a Material Adverse Effect. No Credit Party nor any ERISA Affiliate is
currently subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which would reasonably be expected to have a Material Adverse
Effect. As of the Third Amendment Effective Date, no Borrower is, and no
Borrower will be, using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments. For the
avoidance of doubt, nothing herein shall prohibit a Borrower from using (or
previously having used) the proceeds of any Loan to make contributions or
payments to or otherwise fund any Plan or Benefit Plan.


6.10    Purpose of Loans.


The proceeds of the Loans hereunder shall be used solely by each Borrower to
provide liquidity for working capital, capital expenditures and other general
corporate purposes.


6.11    Subsidiaries.


Set forth on Schedule 6.11 is a complete and accurate list as of the Third
Amendment Effective Date of all Subsidiaries of each Credit Party. Information
on the attached Schedule includes jurisdiction of incorporation and the
percentage of outstanding shares of each class of stock owned by each Credit
Party. None of the Subsidiaries constitutes a Material Domestic Subsidiary as of
the Third Amendment Effective Date.


6.12    Ownership.


Each Credit Party and its Subsidiaries is the owner of, and has good and
marketable title to, all of its respective assets, and none of such assets is
subject to any Lien other than Permitted Liens.


6.13    Taxes.


Each Credit Party and its Subsidiaries has filed, or caused to be filed, all
federal tax returns and all material state, local and foreign tax returns
required to be filed and paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) which are not yet delinquent or (ii) that are being contested in







--------------------------------------------------------------------------------





good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with GAAP (or Canadian GAAP in the case of the
Canadian Borrower). No Credit Party nor any of its Subsidiaries is aware as of
the Closing Date of any proposed tax assessments against it or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.


6.14    Investments and Indebtedness.


All investments of each of the Credit Parties and their Subsidiaries are
Permitted Investments. All Indebtedness of each of the Credit Parties and their
Subsidiaries is permitted by Section 8.01.


6.15    No Burdensome Restrictions.


No Credit Party nor any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.


6.16    Brokers’ Fees.


No Credit Party nor any of its Subsidiaries has any obligation to any Person in
respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the transactions contemplated under the Credit Documents
other than the closing and other fees payable pursuant to this Agreement.


6.17    Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Credit Party or any of its Subsidiaries as of the Third
Amendment Effective Date, other than as set forth in Schedule 6.17 hereto. No
Credit Party nor any of its Subsidiaries has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the five years
preceding the Third Amendment Effective Date, other than as set forth in
Schedule 6.17 hereto. No Responsible Officer of any Credit Party has knowledge
of any potential or pending strike, walkout or work stoppage which would be
reasonably expected to have a Material Adverse Effect.


6.18    Accuracy and Completeness of Information.


(a)    All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of any Credit Party or any of its Subsidiaries to any
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Credit Document, or any transaction contemplated hereby
or thereby, taken as a whole, is or will be true and accurate in all material
respects and not incomplete by omitting to state any material fact necessary to
make such information not misleading; provided, that, with respect to projected
financial information, the Credit Parties represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time made (it being understood that such projected information may vary from
actual results and that such variances may be material) and provided, further,
that, for purposes of this representation, such information shall not include
information of a general economic or industry nature. There is no fact now known
to any Credit Party or any of its Subsidiaries which has, or would reasonably be
expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of such Credit Party and its Subsidiaries
furnished to the Administrative Agents and/or the Lenders, or in any
certificate, opinion or other written statement made or furnished by such Credit
Party to the Administrative Agents and/or the Lenders.









--------------------------------------------------------------------------------





(b)    As of the Third Amendment Effective Date, to the knowledge of the Credit
Parties, the information included in any Beneficial Ownership Certification, if
applicable, is true and correct in all respects.


6.19    Obligations Permitted Under Senior Notes.


The Loans and all other Obligations owing hereunder and under the other Credit
Documents are permitted under the Senior Notes.


6.20    Representations as to Canadian Borrower.


The Parent Borrower and the Canadian Borrower each represent and warrant to the
Administrative Agents and the Lenders that:


(a)    The Canadian Borrower is a private company formed pursuant to the
Companies Act of the Province of Nova Scotia, is not a Crown corporation of
either the Government of Canada or any province of Canada and as such is subject
to applicable Laws regulating commercial transactions including its obligations
under this Agreement and the other Credit Documents to which it is a party
(collectively, the “Canadian Borrower Documents”), and the execution, delivery
and performance by the Canadian Borrower of the Canadian Borrower Documents do
not constitute and will not constitute public or governmental acts. Neither the
Canadian Borrower nor any of its property has any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the Laws of the jurisdiction in which the Canadian Borrower is
organized and existing or operates in respect of its obligations under the
Canadian Borrower Documents except as to usual limitations of applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
including discretionary remedies (whether enforcement is sought by proceedings
in equity or at law) and as may be imposed by the Currency Act (Canada), the
Interest on Judgments Act (Nova Scotia) and the Reciprocal Enforcement of
Judgments Act (Nova Scotia)) (or similar legislation in applicable provinces of
Canada where property of the Canadian Borrower is or may be located).


(b)    The Canadian Borrower Documents are in proper legal form under the Laws
of the jurisdiction in which the Canadian Borrower is organized and existing or
operates for the enforcement in accordance with the terms thereof against the
Canadian Borrower under the Laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Canadian Borrower Documents except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles, including discretionary remedies (whether enforcement is
sought by proceedings in equity or at law). It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Canadian Borrower Documents that the Canadian Borrower Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which the Canadian Borrower is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Canadian Borrower Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Canadian Borrower Documents or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.









--------------------------------------------------------------------------------





(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which the Canadian Borrower
is organized and existing or operates either (i) on or by virtue of the
execution or delivery of the Canadian Borrower Documents or (ii) on any payment
to be made by the Canadian Borrower pursuant to the Canadian Borrower Documents,
except as has been disclosed to the Administrative Agents.


(d)    The execution, delivery and performance of the Canadian Borrower
Documents executed by the Canadian Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which the Canadian Borrower
is organized and existing or operates, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).


6.21    Anti-Terrorism Laws; Sanctions.


(a)    No Credit Party, to the knowledge of any Responsible Officer of any
Credit Party (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
or (ii) engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of Section 2.
(b)    Neither any Borrower, nor any of their respective Subsidiaries, nor, to
the knowledge of any Responsible Officer of any Borrower or any Subsidiary, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions, nor is any Borrower
or any Subsidiary located, organized or resident in a Designated Jurisdiction.


(c)    To the extent applicable, each Credit Party is in compliance, in all
material respects, with (i) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001) and (ii) the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), as amended (the “Terrorist Financing Act (Canada)”), and
Parts II.1 and XII.2 and s. 354 of the Criminal Code (Canada), as amended. No
part of the proceeds of the Loans will be used, directly or, to the knowledge of
a Responsible Officer of any Credit Party, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or the Corruption of Foreign Public Officials Act (Canada), as
amended.


6.22    EEA Financial Institutions.


No Credit Party is an EEA Financial Institution.


ARTICLE VII

AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall and shall cause its respective
Subsidiaries to:







--------------------------------------------------------------------------------







7.01    Financial Statements.


Furnish to the Domestic Administrative Agent and each of the Lenders:


(a)    Annual Financial Statements. As soon as available, but in any event
within one hundred and five (105) days after the end of each fiscal year of the
Parent Borrower, a copy of the consolidated balance sheet of the Parent Borrower
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows of the Parent Borrower and its consolidated Subsidiaries for such year,
audited by an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification
indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification; and


(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of the Parent Borrower, a company-prepared consolidated balance sheet
of the Parent Borrower and its consolidated Subsidiaries as at the end of such
period and related company-prepared statements of income and retained earnings
and of cash flows for the Parent Borrower and its consolidated Subsidiaries for
such quarterly period and for the portion of the fiscal year ending with such
period, in each case setting forth in comparative form consolidated figures for
the corresponding period or periods of the preceding fiscal year (subject to
normal recurring year-end audit adjustments and the absence of footnotes).


The financial statements furnished pursuant to Section 7.01(a) and (b) are to be
prepared in accordance with GAAP applied consistently throughout the periods
reflected therein (except as disclosed therein) and to present fairly in all
material respects the financial condition of the Parent Borrower and its
Subsidiaries on a consolidated basis as of such dates and the results of their
operations on a consolidated basis for the period then ended and further
accompanied by a description of, and an estimation of the effect on the
financial statements on account of, a change, if any, in the application of
accounting principles as provided in Section 1.03.


7.02    Certificates; Other Information.


Furnish to the Domestic Administrative Agent and each of the Lenders:


(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
under Section 8.10 or, if any such Event of Default shall exist, stating the
nature and status of such event);


(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent Borrower;


(c)    as soon as available but not later than forty-five (45) days following
the end of each fiscal year of the Parent Borrower, a consolidated budget of the
Parent Borrower and its Subsidiaries for the next fiscal year containing, among
other things, pro forma financial statements for each quarter of the next fiscal
year;









--------------------------------------------------------------------------------





(d)    within thirty (30) days after the same are sent, copies of all reports
(other than those otherwise provided pursuant to Section 7.01 and those which
are of a promotional nature) and other financial information which any Credit
Party sends to its stockholders, and within thirty days after the same are
filed, copies of all financial statements and non-confidential reports which any
Credit Party may make to, or file with the Securities and Exchange Commission or
any successor or analogous Governmental Authority;


(e)    promptly upon receipt thereof, a copy of any other report or “management
letter” submitted by independent accountants to any Credit Party or any of its
Subsidiaries in connection with any annual, interim or special audit of the
books of such Person;


(f)    promptly upon request therefor, all information and documentation
reasonably requested by any Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the Act, the Terrorist Financing
Act (Canada), and the Beneficial Ownership Regulation; and


(g)    promptly, such additional financial and other information as the Domestic
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.


Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent Borrower
posts such documents, or provides a link thereto on the Parent Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Parent Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender, each L/C Issuer and each Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agents); provided, that, with respect to documents required to be delivered
pursuant to Section 7.01(a) or (b), (i) the Parent Borrower shall deliver paper
copies of such documents to any Administrative Agent, any L/C Issuer or any
Lender upon its request to the Parent Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
applicable Administrative Agent, applicable L/C Issuer or applicable Lender and
(ii) the Parent Borrower shall notify the Administrative Agents, the L/C Issuers
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Domestic Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Neither
Administrative Agent shall have any obligation to request the delivery of or
maintain paper copies of the documents referred to above and in any event shall
have no responsibility to monitor compliance by the Parent Borrower with any
such request for delivery by a Lender, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


The Parent Borrower hereby acknowledges that (a) the Administrative Agents
and/or MLPFS will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Parent Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers
shall be deemed to have authorized the Administrative Agents, MLPFS, the L/C
Issuers and







--------------------------------------------------------------------------------





the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agents and MLPFS shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrowers shall be under no Obligation to
mark any Borrower Materials “PUBLIC”.


7.03    Payment of Obligations.


Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all its material obligations
(including Federal, State, local and any other taxes) of whatever nature and any
additional costs that are imposed as a result of any failure to so pay,
discharge or otherwise satisfy such obligations, except when the amount or
validity of such obligations and costs is currently being contested in good
faith by appropriate proceedings and reserves, if applicable, in conformity with
GAAP (or, with respect to the Canadian Borrower, Canadian GAAP) with respect
thereto have been provided on the books of the Credit Parties or their
Subsidiaries, as the case may be.


7.04    Conduct of Business and Maintenance of Existence.


Continue to engage in business of the same general type as now conducted by it
on the Closing Date and preserve, renew and keep in full force and effect its
corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business; comply with all Contractual Obligations and Requirements of Law
applicable to it except to the extent that failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, it is understood and agreed that the Credit
Parties may dissolve Subsidiaries to the extent permitted by and in accordance
with the terms of Section 8.04(a)(v) and (vi).


7.05    Maintenance of Property; Insurance.


(a)    Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear, damage by casualty and
obsolescence excepted).


(b)    Maintain with financially sound and reputable insurance companies
insurance on all its material property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business (including, without
limitation, hazard and gross earnings coverage); and furnish to the Domestic
Administrative Agent, upon written request, full information as to the insurance
carried; provided, however, that the Credit Parties and their Subsidiaries may
maintain self insurance plans to the extent companies of similar size and in
similar businesses do so.


7.06    Inspection of Property; Books and Records; Discussions.


Keep proper books of records and accounts in which full, true and correct
entries in conformity with GAAP (or Canadian GAAP, as applicable) and all
Requirements of Law shall be made of all dealings and transactions in relation
to its businesses and activities; and permit, during regular business hours and
upon reasonable notice by an Administrative Agent or any Lender (such notice not
to be required during the occurrence and continuance of an Event of Default), an
Administrative Agent or any Lender to visit and







--------------------------------------------------------------------------------





inspect any of its properties and examine and make abstracts from any of its
books and records (other than materials protected by the attorney-client
privilege and materials which the Credit Parties may not disclose without
violation of a confidentiality obligation binding upon it) at any reasonable
time and as often as may reasonably be desired and all at the expense of the
Borrowers, and to discuss the business, operations, properties and financial and
other condition of the Credit Parties and their Subsidiaries with directors and
officers of the Credit Parties and their Subsidiaries and with its independent
certified public accountants; provided, however, excluding any such visits and
inspections during the continuation of an Event of Default, only the Domestic
Administrative Agent on behalf of the Lenders may conduct such visits and
inspections and the Domestic Administrative Agent shall not exercise such rights
more than two times during any calendar year absent the existence of an Event of
Default and only one such time shall be at the Borrowers’ expense and provided,
further, that, when an Event of Default exists, any Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and without advance notice.


7.07    Notices.


Give notice in writing to the Administrative Agents (which shall promptly
transmit such notice to each Lender) of:


(a)    within five Business Days after any Credit Party knows or has reason to
know thereof, the occurrence of any Default or Event of Default;


(b)    promptly, any default or event of default under any Contractual
Obligation of any Credit Party or any of its Subsidiaries which would reasonably
be expected to have a Material Adverse Effect;


(c)    promptly, any litigation, or any investigation or proceeding known to any
Credit Party, affecting such Credit Party or any of its Subsidiaries which would
reasonably be expected to have a Material Adverse Effect;


(d)    as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Parent Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan; and


(e)    promptly, any other development or event which would reasonably be
expected to have a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the applicable Credit Party setting forth details of the
occurrence referred to therein and stating what action such Credit Party
proposes to take with respect thereto. In the case of any notice of a Default or
Event of Default, the applicable Credit Party shall specify that such notice is
a Default or Event of Default notice on the face thereof.

















--------------------------------------------------------------------------------





7.08    Compliance with Law.


Comply, and cause each of its Subsidiaries to, comply, with all laws, rules,
regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities (including without limitation, environmental laws),
applicable to them and their respective Property if noncompliance with any such
law, rule, regulation, order or restriction would reasonably be expected to have
a Material Adverse Effect.


7.09    Additional Subsidiary Guarantors.


(a)    The Parent Borrower will cause any and all of its direct and indirect
Material Domestic Subsidiaries, whether newly formed, after acquired or
otherwise existing, to promptly become a Subsidiary Guarantor hereunder by way
of execution of a Joinder Agreement. Furthermore, within thirty (30) days after
a Domestic Subsidiary becomes a Material Domestic Subsidiary, as determined by
the financial statements delivered to the Domestic Administrative Agent pursuant
to Section 7.01(a) and/or (b), the Parent Borrower will cause such Domestic
Subsidiary to become a Guarantor hereunder by way of execution of a Joinder
Agreement. In connection with the foregoing, the Parent Borrower shall deliver
to the Domestic Administrative Agent such charter and organizational documents
and opinions of in-house counsel as the Domestic Administrative Agent may
reasonably request.


(b)    If at any time any Subsidiary that is not required to be a Subsidiary
Guarantor hereunder provides a guarantee of the Parent Borrower’s obligations
under any indentures or other documents evidencing the Senior Notes or any other
senior notes in an aggregate principal amount in excess of $25,000,000, the
Parent Borrower will then promptly cause such Subsidiary to become a Subsidiary
Guarantor hereunder by way of execution of a Joinder Agreement. In connection
with the foregoing, the Parent Borrower shall deliver to the Domestic
Administrative Agent such charter and organizational documents and opinions of
in-house counsel as the Domestic Administrative Agent may reasonably request.


(c)    If, at the end of a fiscal quarter, the aggregate net revenues
attributable to Domestic Subsidiaries that are not Credit Parties (other than
the aggregate net revenues of Graybar Services, Inc. and Graybar Financial
Services, Inc. and their respective Subsidiaries) exceeds 10% of the aggregate
net revenues of the Parent Borrower and its Subsidiaries for the last twelve
month period ended as of the end of such fiscal quarter, the Parent Borrower
shall cause Domestic Subsidiaries that are not Credit Parties to become
Guarantors by executing and delivering to the Domestic Administrative Agent a
Joinder Agreement as and to the extent required so that the aggregate net
revenues attributable to Domestic Subsidiaries that are not Credit Parties
(other than the aggregate net revenues of Graybar Services, Inc. and Graybar
Financial Services, Inc. and their respective Subsidiaries) no longer exceeds
10% of the aggregate net revenues of the Parent Borrower and its Subsidiaries
for the last twelve month period ended as of the end of such fiscal quarter. In
connection with the foregoing, the Parent Borrower shall deliver to the Domestic
Administrative Agent such charter and organizational documents and opinions of
in-house counsel as the Domestic Administrative Agent may reasonably request.


7.10    Use of Proceeds.


Use the proceeds of the Credit Extensions (a) to finance working capital and
capital expenditures and (b) for other general corporate purposes, provided that
in no event shall the proceeds of the Credit Extensions be used in contravention
of any Requirement of Law or of any Credit Document.















--------------------------------------------------------------------------------





7.11    Anti-Corruption Laws.


To the extent applicable, conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, as amended, or the Corruption of
Foreign Public Officials Act (Canada), as amended, and maintain policies and
procedures designed to promote and achieve compliance with such laws.


ARTICLE VIII

NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Credit Party shall, nor shall it permit any of its
respective Subsidiaries to, directly or indirectly:


8.01    Indebtedness.


Incur, create, assume or permit to exist any Indebtedness or liability on
account of borrowed money, represented by any notes, bonds, debentures or
similar obligations, or on account of the deferred purchase price of any
property, or any other deposits, advance or progress payments under contracts,
except:


(a)    (i) Indebtedness arising or existing under this Agreement and the other
Credit Documents; and (ii) Indebtedness arising or existing under the Senior
Notes;


(b)    Indebtedness of the Credit Parties and their Subsidiaries existing as of
the Third Amendment Effective Date (and set forth in Schedule 8.01 hereto) and
renewals, refinancings and extensions thereof in a principal amount not in
excess of that outstanding as of the date of such renewal, refinancing or
extension;


(c)    obligations (contingent or otherwise) of the Parent Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non‑defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;


(d)    Indebtedness of the Credit Parties and their Subsidiaries incurred after
the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;


(e)    Indebtedness secured by Liens to the extent permitted under subsection
(o) of the definition of “Permitted Liens”;


(f)    unsecured Indebtedness of a Person acquired after the Third Amendment
Effective Date to the extent such acquisition is a Permitted Acquisition and to
the extent such Indebtedness is existing at the time of such Permitted
Acquisition; provided that (i) the aggregate outstanding







--------------------------------------------------------------------------------





principal amount of all such Indebtedness incurred under this clause (f) shall
not exceed $50,000,000, and (ii) such Indebtedness was not incurred in
connection with, or in contemplation of, such Permitted Acquisition; and


(g)    other unsecured Indebtedness of the Credit Parties and their
Subsidiaries; provided that such Indebtedness is not senior in right of payment
to the payment of the Indebtedness arising or existing under this Agreement and
the other Credit Documents.


8.02    Liens.


Contract, create, incur, assume or permit to exist any Lien with respect to any
of their respective property or assets of any kind (whether real or personal,
tangible or intangible), whether now owned or hereafter acquired, except for
Permitted Liens.


8.03    Nature of Business.


Alter the character of their business in any material respect from that
conducted as of the Closing Date or any businesses reasonably related,
complementary or incidental thereto.


8.04    Consolidation, Merger, Sale or Purchase of Assets, etc.


(a)    Dissolve, liquidate or wind up their affairs or enter into any
transaction of merger, amalgamation or consolidation; provided, however that (i)
the Parent Borrower may merge, amalgamate or consolidate with any of its
respective Subsidiaries (other than the Canadian Borrower) provided that the
Parent Borrower shall be the continuing or surviving corporation, (ii) the
Canadian Borrower may merge, amalgamate or consolidate with any of its
respective Subsidiaries provided that the Canadian Borrower shall be the
continuing or surviving corporation, (iii) any Subsidiary Guarantor may merge or
consolidate with any other Subsidiary Guarantor, (iv) any Subsidiary that is not
a Credit Party may merge, amalgamate or consolidate with any Credit Party so
long as the Credit Party shall be the continuing or surviving corporation, (v)
any Domestic Subsidiary that is not a Credit Party may be merged with or into
any other Domestic Subsidiary that is not a Credit Party, (vi) any Foreign
Subsidiary that is not a Credit Party may be merged with or into or amalgamated
with any other Foreign Subsidiary that is not a Credit Party, (vii) any Credit
Party or any Subsidiary of any Credit Party may merge or amalgamate with any
other Person in connection with a Permitted Acquisition if such Credit Party or
such Subsidiary, as applicable, shall be the continuing or surviving
corporation, (viii) any one or more of Graybar Services, Inc. and Graybar
Financial Services, Inc. may be dissolved so long as all of the assets of the
Person being dissolved have been transferred to a Domestic Credit Party prior to
or concurrently with such dissolution and (ix) any Subsidiary that is not a
Credit Party may be dissolved so long as (x) all of the assets of such
Subsidiary have been transferred to a Domestic Credit Party prior to or
concurrently with such dissolution and (y) the aggregate total net revenues
(determined on a consolidated basis in accordance with GAAP) of all Subsidiaries
dissolved pursuant to this Section 8.04(a) (other than Graybar Services, Inc.
and Graybar Financial Services, Inc.) does not exceed 5% of the aggregate total
net revenues of the Parent Borrower and its Subsidiaries (determined in
accordance with GAAP as of the end of the most recently completed fiscal year).


(b)    Make any Asset Dispositions (including, without limitation, any Sale
Leaseback Transaction) other than (i) the sale of inventory in the ordinary
course of business for fair consideration, (ii) the sale or disposition of
machinery and equipment no longer used or useful in the conduct of any Credit
Party’s or any such Subsidiary’s business, (iii) the sale or disposition of
Securitization Receivables in connection with a Securitization Transaction, or
(iv) such other Asset Dispositions, provided that (A) the consideration for such
assets disposed of represents the fair market value of such assets at the time
of such







--------------------------------------------------------------------------------





Asset Disposition; and (B) the cumulative net book value of all Asset
Dispositions by any Credit Party and any of its Subsidiaries during any single
fiscal year shall not exceed 20% of Consolidated Total Assets determined as of
the end of the most recently completed fiscal year.


(c)    Acquire all or substantially all of the assets or business or the
majority of Voting Stock of any Person except in connection with a Permitted
Acquisition.


8.05    Advances, Investments and Loans.


Lend money or extend credit or make advances to any Person, or purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, or otherwise make an investment in, any Person
except for Permitted Investments and transactions expressly permitted by Section
8.06 or Section 8.09.


8.06    Issuance of Equity Securities.


Issue, sell, transfer, pledge or otherwise dispose of any shares of Capital
Stock or other equity or ownership interests (“Equity Interests”) in any
Subsidiary, except (a) in connection with the sale of all of the Capital Stock
of a Subsidiary pursuant to a transaction permitted by Section 8.04(b), (b) the
issuance, sale or transfer of Equity Interests by a Subsidiary (the “Issuing
Subsidiary”) to a Credit Party or a Subsidiary of a Credit Party that owns such
Issuing Subsidiary, (c) as needed to qualify directors under applicable law and
(d) in the case of Graybar Electric Canada Limited, a Nova Scotia corporation,
or any Subsidiary thereof, the issuance of any Equity Interests of Graybar
Electric Canada Limited or any Subsidiary thereof to employees thereof pursuant
to an employee stock purchase plan.


8.07    Transactions with Affiliates; Modification of Documentation.


(a)     Except as permitted in subsection (e) of the definition of Permitted
Investments, enter into or permit to exist any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder, Subsidiary or Affiliate other than (i) customary
fees and expenses paid to directors, (ii) where such transactions are on terms
and conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate, (iii) transactions relating to a
Securitization Transaction, (iv) intercompany transactions among the Credit
Parties (other than the Canadian Borrower) and (v) intercompany transactions
among Subsidiaries that are not Credit Parties to the extent not prohibited by
Section 8.01, Section 8.04, Section 8.05 or Section 8.09.


(b)    Permit any Credit Party or any Subsidiary, if any Default or Event of
Default has occurred and is continuing, or would directly result therefrom after
the issuance thereof, to amend or modify (or permit the amendment or
modification of) any of the terms of any Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the issuer of
such Indebtedness, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto or change any subordination provision thereof.


8.08    Fiscal Year; Organizational Documents.


Change its fiscal year or amend, modify or change its certificate of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner materially adverse to the
Lenders without the prior written consent of the Required Lenders.









--------------------------------------------------------------------------------





8.09    Restricted Payments.


Directly or indirectly


(a)    pay or declare any dividend, either in cash or property, on any shares of
any class of its Capital Stock (other than dividends payable solely in shares of
the same class of Capital Stock) or make any other payment or distribution,
either directly or indirectly or through any Subsidiary, in respect of its
Capital Stock, except that (x) each Subsidiary may declare and pay dividends to
any Credit Party (it being understood and agreed that any such dividends will
not be counted in determining compliance with the basket set forth in the final
paragraph of this Section), (y) each Subsidiary may declare and pay dividends to
any Wholly-Owned Subsidiary so long as 100% of the proceeds of such dividend are
contemporaneously in turn paid as a dividend to a Credit Party (it being
understood and agreed that any such dividends will not be counted in determining
compliance with the basket set forth in the final paragraph of this Section) and
(z) each Subsidiary may declare and pay dividends to any other Subsidiary to the
extent that the proceeds of any such dividend are in turn contemporaneously paid
as a dividend to a Credit Party (it being understood and agreed that any such
dividends will only be counted in determining compliance with the basket set
forth in the final paragraph of this Section to the extent any portion of any
such dividend is not paid contemporaneously to a Credit Party); or


(b)    redeem, purchase or otherwise acquire, directly or indirectly, any shares
of its Capital Stock of any class or any warrants, rights or options to purchase
or acquire any shares of its Capital Stock of any class (other than any purchase
or redemption of shares of the Capital Stock of Graybar Electric Canada Limited,
a Nova Scotia corporation, made by any of Graybar Electric Limited, Graybar
Electric Canada Limited or any Subsidiary thereof (including the Canadian
Borrower) from employees pursuant to an employee stock purchase plan (each such
purchase or redemption of shares of the Capital Stock of Graybar Electric Canada
Limited being a “Canadian Employee Stock Redemption”, it being understood and
agreed that the amount of any Canadian Employee Stock Redemption will not be
counted in determining compliance with the basket set forth in the final
paragraph of this Section));


(c)    other than as set forth on Schedule 8.09, make any optional prepayment,
redemption, defeaseance or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of any Consolidated Funded Indebtedness (other than the
Loans) (all of the foregoing in clauses (a) through (c) being herein called
“Restricted Payments”), unless (i) the aggregate amount of all Restricted
Payments made during the period from and after the Third Amendment Effective
Date to and including the date of the making of the Restricted Payment in
question would not exceed the sum of (x) $250,000,000 plus (y) 50% of cumulative
Consolidated Net Income for such period (or less 100% of cumulative Consolidated
Net Income incurred for such period if such Consolidated Net Income for such
period is a deficit figure) plus (z) the aggregate Net Cash Proceeds of the
issuance or sale of the Parent Borrower’s Capital Stock during such period and
(ii) no Default or Event of Default shall have occurred or would occur as a
result of such Restricted Payment. However, so long as no Event of Default shall
have occurred and be continuing nothing herein shall restrict the Parent
Borrower’s ability to (i) repurchase Capital Stock of the Parent Borrower in an
aggregate amount of up to $25,000,000 in any twelve (12) month period and such
repurchases of less than $25,000,000 shall not constitute Restricted Payments
and (ii) make payments or optional prepayments with respect to the Senior Notes,
any other senior notes issued by the Parent Borrower and/or any synthetic
leases.


8.10    Financial Covenants.







--------------------------------------------------------------------------------







(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Parent Borrower to be greater than 4.0 to
1.0.


(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent Borrower to be
less than 2.5 to 1.0.


8.11    Limitation on Securitization Transactions.


Permit the aggregate outstanding amount owed by the Parent Borrower and its
Subsidiaries under Securitization Transactions and/or any factoring arrangements
at any time to exceed 30% of Consolidated Total Assets determined as of the end
of the most recently completed fiscal year.


8.12    Sanctions.


Directly or, to the knowledge of a Responsible Officer of any Credit Party,
indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions.


8.13    Anti-Corruption Laws.


Directly or, to the knowledge of a Responsible Officer of any Credit Party,
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, as amended, or
the Corruption of Foreign Public Officials Act (Canada), as amended.


ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)    Any Borrower or any other Credit Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any fee due hereunder or other
amount payable hereunder or under any other Credit Document; or


(b)    Any representation or warranty made or deemed made herein or in any of
the other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made; or


(c)    (i) Any Credit Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 7.07(a) or
Article VIII hereof; or (ii) any Credit Party shall fail to comply with any
other covenant, contained in this Agreement or the other Credit Documents or any
other agreement, document or instrument among such Credit Party, the
Administrative Agents and the Lenders or executed by such Credit Party in favor
of the







--------------------------------------------------------------------------------





Administrative Agents or the Lenders (other than as described in Sections
9.01(a) or (c)(i) above), and in the event such breach or failure to comply is
capable of cure, is not cured within thirty (30) days of the earlier of (x) a
Responsible Officer of any Credit Party having actual knowledge of such breach
or failure, and (y) the date on which notice of such breach or failure is
delivered by an Administrative Agent or any Lender to the Parent Borrower; or


(d)    Any Credit Party or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the
Obligations) in a principal amount outstanding of at least $50,000,000 in the
aggregate for the Credit Parties and any of their Subsidiaries beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Obligations) in a principal amount outstanding of at least $50,000,000 in the
aggregate for the Credit Parties and their Subsidiaries or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity; or


(e)    (i) Any Credit Party or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, monitor, trustee, custodian, conservator or
other similar official for it or for all or any substantial part of its assets,
or any Credit Party or any Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Credit
Party or any Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Credit Party or any Subsidiary any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Credit Party or any Subsidiary shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Credit Party or any Subsidiary shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or


(f)    (i) One or more judgments or decrees shall be entered against any Credit
Party or any of its Subsidiaries involving in the aggregate a liability (to the
extent not paid when due or covered by insurance) of $50,000,000 or more, or
(ii) any one or more non-monetary final judgments shall be entered into against
any Credit Party or any of its Subsidiaries that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within 10
days from the entry thereof; or


(g)    (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Internal Revenue Code) involving
any Plan, (ii) any







--------------------------------------------------------------------------------





“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Multiemployer Plan or any Lien in
favor of the PBGC or a Plan (other than a Permitted Lien) shall arise on the
assets of the Parent Borrower or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a Trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) any Credit Party, any of its Subsidiaries or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, would have a Material Adverse Effect; or


(h)    Either (i) after the Closing Date, any Person or two or more Persons
acting in concert acquires “beneficial ownership,” directly or indirectly, of,
or acquires by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
control over, Voting Stock of the Parent Borrower (or other securities
convertible into such Voting Stock) representing 25% or more of the combined
voting power of all Voting Stock of the Parent Borrower, or (ii) during any
period of up to 24 consecutive months, commencing after the Closing Date,
individuals who at the beginning of such 24 month period were directors of the
Parent Borrower (together with any new director whose election by the Parent
Borrower’s Board of Directors or whose nomination for election by the Parent
Borrower’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason, other than retirement, to constitute a majority
of the directors of the Parent Borrower then in office. As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Securities Act of 1934; or


(i)    Any Credit Document shall fail to be in full force and effect or to give
the Administrative Agents and/or the Lenders the security interests, liens,
rights, powers and privileges purported to be created thereby (except as such
documents may be terminated or no longer in force and effect in accordance with
the terms thereof, other than those indemnities and provisions which by their
terms shall survive); or


(j)    There shall occur and be continuing an “event of default” (or any
comparable term) under and as defined in the indentures or other documents
evidencing the Senior Notes.


9.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agents
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be







--------------------------------------------------------------------------------





immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Borrower;


(c)    require that the Parent Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States or any other Debtor Relief Law, the obligation of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Parent Borrower to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of any Administrative Agent or any Lender.


9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agents in the following order (it being
understood and agreed that no amounts received from the Canadian Borrower shall
be applied to Domestic Obligations):


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to any Administrative Agent and amounts payable under
Article III) payable to any Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Credit Party and a Swap Bank,
to the extent such Swap Contract is permitted hereunder, ratably among the
Lenders, Swap Banks (in the case of Swap Contracts) and the L/C Issuers in
proportion to the respective amounts described in this clause Third held by
them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Credit Party and any Swap Bank, to the extent such Swap Contract is
permitted hereunder, (c) payments of amounts due under any Treasury Management
Agreement between any Credit Party and any Treasury Management Bank and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn







--------------------------------------------------------------------------------





amount of Letters of Credit, ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth held by
them; and


Last, the balance, if any, after all of the Obligations owed by such Credit
Party have been indefeasibly paid in full, to such Credit Party or as otherwise
required by any Requirement of Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


ARTICLE X

ADMINISTRATIVE AGENT


10.01    Appointment and Authority.


Each of the Lenders and the L/C Issuers hereby irrevocably appoint Bank of
America to act on its behalf as Domestic Administrative Agent hereunder and
under the other Credit Documents and authorizes the Domestic Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Domestic Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. Each
of the Lenders and the L/C Issuers hereby irrevocably appoint Bank of America,
N.A., acting through its Canada branch, to act on its behalf as Canadian
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Canadian Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Canadian Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agents, the Lenders and the L/C Issuers, and
neither the Borrowers nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.


10.02    Rights as a Lender.


The Person serving as the Domestic Administrative Agent or the Canadian
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Domestic Administrative Agent or the Canadian Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Domestic Administrative Agent or the Canadian Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with any Credit Party
or any Subsidiary or other Affiliate thereof as if such Person were not the
Domestic Administrative Agent or the Canadian Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


10.03    Exculpatory Provisions.


Neither Administrative Agent shall have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, neither Administrative Agent:









--------------------------------------------------------------------------------





(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that such Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that neither
Administrative Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Administrative Agent to liability
or that is contrary to any Credit Document or applicable law; and


(c)    shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as an Administrative
Agent or any of its Affiliates in any capacity.


Neither Administrative Agent shall be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. Neither Administrative Agent
shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Administrative Agent by a Borrower, a
Lender or an L/C Issuer.


Neither Administrative Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such
Administrative Agent.


10.04    Reliance by Administrative Agent.


Each Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, each Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.







--------------------------------------------------------------------------------







10.05    Delegation of Duties.


Each Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by such Administrative Agent. Each
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of each Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


10.06    Resignation of Administrative Agent.


Each Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Parent Borrower (such consent not to be unreasonably held or delayed and
provided that such consent shall not be required if an Event of Default shall
have occurred and be continuing at such time), to appoint a successor, which, in
the case of a successor Domestic Administrative Agent, shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States or, in the case of a successor Canadian Administrative Agent,
shall be a bank with an office in Canada, or an Affiliate of any such bank with
an office in Canada. Any such successor Administrative Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Domestic Administrative Agent and/or Canadian Administrative Agent, as
applicable, meeting the qualifications set forth above; provided that if the
applicable Administrative Agent shall notify the Borrowers and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (2) all payments,
communications and determinations provided to be made by, to or through such
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Domestic Administrative Agent and/or Canadian Administrative Agent, as
applicable, as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Domestic Administrative Agent and/or Canadian
Administrative Agent, as applicable hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrowers to a
successor Domestic Administrative Agent and/or Canadian Administrative Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by Bank of America as Domestic Administrative Agent pursuant to
this Section shall also constitute its resignation as Canadian Administrative
Agent, Domestic L/C Issuer and Domestic Swing Line Lender. Upon the acceptance
of a successor’s appointment as Domestic Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges







--------------------------------------------------------------------------------





and duties of the retiring Canadian Administrative Agent, Domestic L/C Issuer
and Domestic Swing Line Lender, (b) the retiring Canadian Administrative Agent,
Domestic L/C Issuer and Domestic Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Credit
Documents, and (c) the successor Domestic L/C Issuer shall issue letters of
credit in substitution for the Domestic Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Domestic L/C Issuer to effectively assume the obligations of the
retiring Domestic L/C Issuer with respect to such Domestic Letters of Credit.


Any resignation by Bank of America, N.A., acting through its Canada branch, as
Canadian Administrative Agent pursuant to this Section shall also constitute its
resignation as Canadian Swing Line Lender and Canadian L/C Issuer. Upon the
acceptance of a successor’s appointment as Canadian Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Canadian Swing Line Lender
and Canadian L/C Issuer, (b) the retiring Canadian Swing Line Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents and (c) the successor Canadian L/C Issuer shall issue letters
of credit in substitution for the Canadian Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Canadian L/C Issuer to effectively assume the
obligations of the retiring Canadian L/C Issuer with respect to such Canadian
Letters of Credit.


10.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon any Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon any Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.


10.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as an Administrative
Agent, a Lender or an L/C Issuer hereunder.


10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agents
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agents shall have made any demand on
a Borrower) shall be entitled and empowered, by intervention in such proceeding
or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid by such Credit Party in respect of the Loans, L/C
Obligations and all other Obligations (other than obligations under Swap
Contracts and Treasury Management Agreements to which the applicable
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable







--------------------------------------------------------------------------------





in order to have the claims of the Lenders, the L/C Issuers and the
Administrative Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agents and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agents under
Sections 2.03(h) and (i), 2.09 and 11.04) against such Credit Party allowed in
such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the applicable
Administrative Agent and, in the event that an Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to such Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of such Administrative Agent
and its agents and counsel, and any other amounts due such Administrative Agent
under Sections 2.10 and 11.04.


Nothing contained herein shall be deemed to authorize any Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize any
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


10.10    Guaranty Matters.


The Lenders and the L/C Issuers irrevocably authorize each Administrative Agent,
at its option and in its discretion, to release any Subsidiary Guarantor from
its obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by an Administrative
Agent at any time, the Required Lenders will confirm in writing such
Administrative Agent’s authority to release any Subsidiary Guarantor from its
obligations under the Guaranty, pursuant to this Section 10.10.


10.11    ERISA Matters.


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, each Administrative Agent, the Joint Lead Arrangers,
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Parent Borrower or any other Credit Party, that at least one
of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation







--------------------------------------------------------------------------------





in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agents, in its sole discretion, and such
Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each
Administrative Agent, the Joint Lead Arrangers, and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Parent
Borrower or any other Credit Party, that:


(i)    none of any Administrative Agent, any Joint Lead Arranger, or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by such Administrative Agent under this Agreement, any Credit Document or any
documents related to hereto or thereto),


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and









--------------------------------------------------------------------------------





(v)    no fee or other compensation is being paid directly to any Administrative
Agent, any Joint Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.


(c)    Each Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


ARTICLE XI

MISCELLANEOUS


11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Credit
Document, and no consent to any departure by the Borrowers or any other Credit
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Credit Party, as the case may be,
and acknowledged by the Administrative Agents, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, further, that


(a)    no such amendment, waiver or consent shall:


(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);


(ii)    postpone any date fixed by this Agreement or any other Credit Document
for any payment of principal (excluding mandatory prepayments), interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Commitments hereunder or under any other Credit
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Credit Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition







--------------------------------------------------------------------------------





of “Default Rate” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate;


(iv)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;


(v)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or


(vi)    release any Borrower or, except in connection with a merger,
amalgamation or consolidation permitted under Section 8.04(a) or an Asset
Disposition permitted under Section 8.04(b), all or substantially all of the
Subsidiary Guarantors without the written consent of each Lender directly
affected thereby, except to the extent the release of any Subsidiary from the
Guaranty is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agents acting together);


(b)    unless also signed by the applicable L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;


(c)    unless also signed by the applicable Swing Line Lender, no amendment,
waiver or consent shall affect the rights or duties of such Swing Line Lender
under this Agreement; and


(d)     unless also signed by the applicable Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of such Administrative Agent
under this Agreement or any other Credit Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein, (iv) the Required Lenders shall determine whether or not to
allow a Credit Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders, (v) this Agreement may be amended in accordance with Section 3.07 in a
writing executed only by the Domestic Administrative Agent and the Parent
Borrower, and (vi) as to any amendment, amendment and restatement or other
modifications otherwise approved in accordance with this Section 11.01, it shall
not be necessary to obtain the consent or approval of any Lender that, upon
giving effect to such amendment, amendment and restatement or other
modification, would have no Commitment or outstanding Loans so long as such
Lender receives payment in full of the principal of and interest accrued on each
Loan made by, and all other amounts owing to, such Lender or accrued for the
account of such Lender under this Agreement and the other Credit Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.









--------------------------------------------------------------------------------





11.02    Notices and Other Communications; Facsimile Copies.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrowers or any other Credit Party, the Administrative Agents,
the L/C Issuers or the Swing Line Lenders, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02, with a copy to the Parent Borrower in the case of any such
notice to the Canadian Borrower; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the applicable Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the applicable Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Each Administrative
Agent or the Borrowers may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless each Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR







--------------------------------------------------------------------------------





PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall any Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of a Borrower’s or an Administrative Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agents,
the L/C Issuers and the Swing Line Lenders may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agents, the L/C Issuers and the Swing Line
Lenders. In addition, each Lender agrees to notify the Administrative Agents
from time to time to ensure that the Administrative Agents have on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Requirements of Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities laws.


(e)    Reliance by Administrative Agents, L/C Issuers and Lenders. Each
Administrative Agent, each L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Credit Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Credit Parties shall indemnify each Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Credit Party. All telephonic
notices to and other telephonic communications with each Administrative Agent
may be recorded by such Administrative Agent, and each of the parties hereto
hereby consents to such recording.


11.03    No Waiver; Cumulative Remedies.


No failure by any Lender, any L/C Issuer or any Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.













--------------------------------------------------------------------------------





11.04    Expenses; Indemnity; and Damage Waiver.


(a)    Costs and Expenses. The Parent Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agents and their
Affiliates (including the reasonable fees, charges and disbursements of counsel
for each Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses actually and reasonably incurred by each Administrative
Agent, each Lender and each L/C Issuer (including the fees, charges and
disbursements of any counsel for such Administrative Agent, such Lender or such
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of each Administrative Agent, each Lender and each L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)    Indemnification by the Credit Parties. The Parent Borrower shall
indemnify the Administrative Agents (and any sub-agent thereof), each Joint Lead
Arranger, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agents (and any sub-agent thereof) and their respective
Related Parties only, the administration of this Agreement and the other Credit
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Credit Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Credit
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that (A) such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted (x) from the
gross negligence or willful misconduct of such Indemnitee or (y) from a breach
in bad faith of such Indemnitee’s obligations hereunder or under any other
Credit Document and/or (B) such indemnity shall not, solely as to any Indemnitee
acting solely in its capacity as Lender or L/C Issuer hereunder, be available to
the extent such losses, claims, damages, liabilities or related expenses relate
to relationships between or among each of, or any of, the Lenders or the L/C
Issuer.









--------------------------------------------------------------------------------





(c)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to any Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to such Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for such Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and each Credit Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for any direct and actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section shall survive the resignation of
the Domestic Administrative Agent, the Canadian Administrative Agent and each
L/C Issuer, the replacement of any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all the other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Credit Party is made to
any Administrative Agent, any L/C Issuer or any Lender, or any Administrative
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the applicable Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by such
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.









--------------------------------------------------------------------------------





11.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Credit Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that neither Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agents and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agents, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Credit Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)     Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agents or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agents
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;


(ii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is







--------------------------------------------------------------------------------





continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B)    the consent of the Administrative Agents (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the Commitment subject to such assignment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;


(C)    the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)    the consent of the Swing Line Lenders (such consent not to unreasonably
withheld or delayed) shall be required for any assignment.


(iii)     Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Domestic Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Domestic Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Domestic Administrative Agent an Administrative Questionnaire.


(iv)    No Assignment to Certain Persons. No such assignment shall be made (A)
to a Borrower or any of the Borrowers’ Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).


(v)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the applicable Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agents, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the applicable Administrative Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Requirements of Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Domestic Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such







--------------------------------------------------------------------------------





Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. The Domestic Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Domestic
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive in the absence
of manifest error, and the Borrowers, the Domestic Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Domestic Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agents, sell participations to
any Person (other than a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person), a Defaulting Lender or a Borrower or any of the Borrowers’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agents, the other Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vi) of the Section 11.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.


(e)    Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation







--------------------------------------------------------------------------------





sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, (i) Bank of America may, (A) upon thirty days’ notice to the Borrowers
and the Lenders, resign as Domestic L/C Issuer and/or (B) upon thirty days’
notice to the Borrowers, resign as Domestic Swing Line Lender and (ii) Bank of
America, acting through its Canada branch, may (A) upon thirty days’ notice to
the Borrowers, resign as Canadian L/C Issuer and/or (B) upon thirty days’ notice
to the Borrowers, resign as Canadian Swing Line Lender. In the event of any such
resignation as Domestic L/C Issuer, Domestic Swing Line Lender, Canadian L/C
Issuer or Canadian Swing Line Lender, the Borrowers shall be entitled to appoint
from among the Lenders a successor Domestic L/C Issuer, Domestic Swing Line
Lender, Canadian L/C Issuer or Canadian Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as Domestic L/C Issuer or Domestic
Swing Line Lender or Bank of America, acting through its Canada branch, as
Canadian L/C Issuer or Canadian Swing Line Lender, as the case may be. If Bank
of America resigns as Domestic L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the Domestic L/C Issuer hereunder with respect
to all Domestic Letters of Credit outstanding as of the effective date of its
resignation as Domestic L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America, acting through its Canada branch, resigns as Canadian L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the Canadian L/C
Issuer hereunder with respect to all Canadian Letters of Credit outstanding as
of the effective date of its resignation as Canadian L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Domestic Swing Line
Lender or Bank of America, acting through its Canada branch, resigns as Canadian
Swing Line Lender, each shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor Domestic L/C Issuer, Domestic Swing Line Lender, Canadian L/C
Issuer and/or Canadian Swing Line Lender (1) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Domestic L/C Issuer, Domestic Swing Line Lender, Canadian L/C Issuer
and/or Canadian Swing Line Lender as the case may be, (2) the successor Domestic
L/C Issuer shall issue letters of credit in substitution for the Domestic
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Domestic







--------------------------------------------------------------------------------





Letters of Credit and (3) the successor Canadian L/C Issuer shall issue letters
of credit in substitution for the Canadian Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America, acting through its Canada branch, to
effectively assume the obligations of Bank of America, acting through its Canada
branch, with respect to such Canadian Letters of Credit


11.07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agents, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives who have a need to know and to any direct or
indirect contractual counterparty (or such contractual counterparty’s
professional advisor) under any Swap Contract relating to Loans outstanding
under this Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Credit Party and its obligations, (g) with the consent of the Parent Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to any
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than (i) a Borrower or
(ii) another source that owes a duty of confidentiality to a Borrower, which
duty is known to such Administrative Agent, Lender, L/C Issuer or Affiliate.


For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to any Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis from a source other than one which owes a duty
of confidentiality to a Borrower, which duty is known to such Administrative
Agent, Lender, or L/C Issuer prior to disclosure by such Credit Party or any
Subsidiary, provided that, in the case of information received from a Credit
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential and provided further that any
copies of Information (other than copies required to be retained by Law or that
exist only as part of regularly generated electronic backup data, the
destruction of which is not reasonably practicable) shall be returned to the
Parent Borrower or certified destroyed, in each case at the Parent Borrower’s
reasonable request. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Each of the Administrative Agents, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Parent Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Requirements of Law, including Federal and state securities Laws.









--------------------------------------------------------------------------------





11.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Domestic Administrative Agent, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the any
Borrower or any other Credit Party against any and all of the obligations of
such Borrower or such Credit Party now or hereafter existing under this
Agreement or any other Credit Document to such Lender or such L/C Issuer (it
being understood and agreed that the right of set off granted hereunder with
respect to the Canadian Borrower may be exercised only up to the aggregate
amount of the Canadian Obligations), irrespective of whether or not such Lender
or such L/C Issuer shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrowers or such Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Domestic Administrative Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agents and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agents a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrowers and the Administrative Agents promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Requirements
of Law (the “Maximum Rate”). If any Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the applicable Borrower. In determining whether the
interest contracted for, charged, or received by an Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Requirements of Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


11.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Credit Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by each Administrative Agent and







--------------------------------------------------------------------------------





when the Domestic Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.


11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Administrative Agent and each Lender, regardless of any investigation made
by any Administrative Agent or any Lender or on their behalf and notwithstanding
that any Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12    Severability.


If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Credit Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
any Administrative Agent, any L/C Issuer or any Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


11.13    Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or (iii) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), or (iv) any Lender is a Defaulting Lender, then the Parent Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agents, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:


(a)    the Parent Borrower shall have paid to the Domestic Administrative Agent
the assignment fee specified in Section 11.06(b);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section







--------------------------------------------------------------------------------





3.05) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the applicable Borrower (in the case of all other
amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.


11.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.


(b)    SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.







--------------------------------------------------------------------------------







(c)    WAIVER OF VENUE. THE BORROWERS AND EACH OTHER CREDIT PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


11.16    USA PATRIOT Act and the Terrorist Financing Act (Canada) Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Terrorist Financing Act (Canada) and each Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) and the Terrorist Financing Act (Canada), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or such Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act and the
Terrorist Financing Act (Canada).


11.17    No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrowers acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agents
and the Joint Lead Arrangers are arm’s-length commercial transactions between
the Borrowers and their Affiliates, on the one hand, and the Administrative
Agents and the Joint Lead Arrangers, on the other hand, (B) the Borrowers have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrowers are capable of evaluating, and
understand and accept, the terms, risks and conditions of the







--------------------------------------------------------------------------------





transactions contemplated hereby and by the other Credit Documents; (ii) (A)
each Administrative Agent and each Joint Lead Arranger each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrowers or any of their Affiliates, or any other
Person and (B) neither any Administrative Agent nor any Joint Lead Arranger has
any obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agents
and the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their Affiliates, and neither any Administrative Agent nor any
Joint Lead Arranger has any obligation to disclose any of such interests to the
Borrowers or their Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agents and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


11.18    Limitation on Obligations of Canadian Borrower.


Notwithstanding anything set forth in this Agreement or any other Credit
Document to the contrary, the Canadian Borrower shall at no time be liable,
directly or indirectly, for any portion of the Obligations other than the
Canadian Obligations.


11.19    Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the applicable Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agents or the
Lenders hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the applicable Administrative Agent of any
sum adjudged to be so due in the Judgment Currency, the applicable
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
applicable Administrative Agent from any Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the applicable
Administrative Agent in such currency, such Administrative Agent agrees to
promptly return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).


11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender or any L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an EEA Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:







--------------------------------------------------------------------------------







(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any L/C Issuer that is an EEA Financial
Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)     a reduction in full or in part or cancellation of any such liability;


(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[SIGNATURE PAGES OMITTED]





